[exhibit103001.jpg]
EXECUTION VERSION COLLATERAL INTEREST PURCHASE AGREEMENT This COLLATERAL
INTEREST PURCHASE AGREEMENT (this “Agreement”) is made as of May 9, 2018 by and
among GPMT Seller LLC, a Delaware limited liability company (the “Seller”), GPMT
2018-FL1, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (the “Issuer”), and Granite Point Mortgage Trust Inc., a
Maryland corporation (“GPMT” and, together with the Seller, the “Seller
Parties”). W I T N E S S E T H: WHEREAS, the Issuer desires to purchase from the
Seller and the Seller desires to sell to the Issuer an initial portfolio of
Collateral Interests, each as identified on Exhibit A attached hereto (the
“Closing Date Collateral Interests”); WHEREAS, the Seller may sell to the
Issuer, from time to time, fully-funded Future Funding Companion Participations
(as defined in the Indenture) or funded portions thereof (the “Related Funded
Companion Participations” and, together with the Closing Date Collateral
Interests, the “Collateral Interests”) and the Issuer may purchase such
Companion Participations or portions thereof, and all payments and collections
thereon after the related Subsequent Seller Transfer Date (as defined herein) on
or before the end of the Companion Participation Acquisition Period (as defined
in the Indenture) from the Seller; WHEREAS, in connection with the sale of any
Collateral Interests to the Issuer, the Seller desires to release any interest
it may have in such Collateral Interests and desires to make certain
representations and warranties regarding such Collateral Interests; WHEREAS, the
Issuer and GPMT 2018-FL1 LLC, a Delaware limited liability company (the
“Co-Issuer”), intend to issue (a) the U.S.$442,215,000 Class A Senior Secured
Floating Rate Notes Due 2035 (the “Class A Notes”), (b) the U.S.$52,693,000
Class A-S Second Priority Secured Floating Rate Notes Due 2035 (the “Class A-S
Notes”), (c) the U.S.$49,595,000 Class B Third Priority Floating Rate Notes Due
2035 (the “Class B Notes”), (d) the U.S.$47,527,000 Class C Fourth Priority
Floating Rate Notes Due 2035 (the “Class C Notes”), (e) the U.S.$68,192,000
Class D Fifth Priority Floating Rate Notes Due 2035 (the “Class D Notes” and,
together with the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes, the “Senior Notes”) and the Issuer intends to issue the
U.S.$35,130,000 Class E Sixth Priority Secured Floating Rate Notes Due 2035 (the
“Class E Notes”) and the U.S.$37,195,000 Class F Seventh Priority Secured
Floating Rate Notes Due 2035 (the “Class F Notes” and, together with the Class E
Notes and the Senior Notes, the “Notes”) pursuant to an indenture, dated as of
May 9, 2018 (the “Indenture”), by and among the Issuer, the Co-Issuer, Seller,
as advancing agent, Wilmington Trust, National Association, as trustee (the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator
(in such capacity, the “Note Administrator”); WHEREAS, pursuant to its Governing
Documents, certain resolutions of its Board of Directors and a preferred share
paying agency agreement, the Issuer also intends to 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103002.jpg]
issue the U.S.$94,022,414 aggregate notional amount preferred shares (the
“Preferred Shares” and, together with the Notes, the “Securities”); and WHEREAS,
the Issuer intends to pledge the Collateral Interests purchased hereunder by the
Issuer to the Trustee as security for the Notes. NOW, THEREFORE, the parties
hereto agree as follows: 1. Defined Terms. Capitalized terms used and not
otherwise defined herein shall have the same meanings ascribed to such terms in
the Indenture. “Assignment of Leases, Rents and Profits”: With respect to any
Mortgage, an assignment of leases, rents and profits thereunder, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the Mortgaged Property is located to reflect the
assignment of leases to the Mortgagee. “Assignment of Mortgage”: With respect to
any Mortgage, an assignment of the Mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to reflect the assignment of
the Mortgage to the Mortgagee. “Borrower”: With respect to any Commercial Real
Estate Loan, the related borrower or other obligor thereunder. “Collateral
Interest”: As defined in the Indenture. “Collateral Interest File”: As defined
in the Indenture. “Combined Loan“: With respect to any Pari Passu Participation
that represents an interest in both (i) a Mortgage Loan and (ii) a Mezzanine
Loan secured by a pledge of all of the equity interests in the Borrower under
such Mortgage Loan, such Mortgage Loan together with such Mezzanine Loan, as if
they are a single loan. “Commercial Real Estate Loan”: Any Whole Loan or
Participated Loan. “Companion Participation Acquisition Period”: As defined in
the Indenture. “Companion Participation Holder”: The holder of any Companion
Participation. “Cut-Off Date”: With respect to each Collateral Interest, May 9,
2018. “Document Defect”: Any document or documents constituting a part of a
Collateral Interest File that has not been properly executed, has not been
delivered within the time periods provided for herein, has not been properly
executed, is missing, does not appear to be regular on its face or contains
information that does not conform in any material respect with
24552556.6.BUSINESS -2-



--------------------------------------------------------------------------------



 
[exhibit103003.jpg]
the corresponding information set forth in the Collateral Interest Schedule
attached hereto as Exhibit A or as set forth on an exhibit to a Subsequent
Transfer Instrument. “Exception Schedule”: The schedule identifying any
exceptions to the representations and warranties made with respect to the
Collateral Interests to be conveyed hereunder, which is attached hereto as
Schedule 1(a) to Exhibit B or as attached to any Subsequent Transfer Instrument.
“Funded Companion Participations Purchase Price”: As defined in Section 2(b).
“Future Funding Amount”: As defined in the Indenture. “Future Funding Companion
Participation”: With respect to each Collateral Interest that is a Pari Passu
Participation, the future funding companion participation interest, which
(unless it is acquired as a Related Funded Companion Participation after the
Closing Date in accordance with the terms of the Indenture) is not an asset of
the Issuer and is not part of the Collateral. “Loan Documents”: The documents
evidencing and securing a Collateral Interest. “Material Breach”: As defined in
Section 4(e). “Material Document Defect”: A Document Defect that materially and
adversely affects the value of a Collateral Interest, the interest of the
Noteholders or the ownership interests of the Issuer or any assignee thereof in
such Collateral Interest. “Mezzanine Loan”: A mezzanine loan secured by a pledge
of all of the equity interest in a Borrower under a Mortgage Loan. “Mortgage”:
With respect to each Commercial Real Estate Loan, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Mortgage Note and
creates a lien on the fee or leasehold interest in the related Mortgaged
Property. “Mortgage Loan”: A commercial or multi-family real estate mortgage
loan secured by a first-lien mortgage or deed-of-trust (or in the case of the
Collateral Interest identified on Exhibit A as “South City Plaza,” a combination
of a first-lien mortgage or deed-of- trust and second-lien mortgage or
deed-of-trust) on commercial and/or multi-family properties. “Mortgage Note or
Note”: With respect to each Mortgage Loan, the promissory note evidencing the
indebtedness of the related Borrower, together with any rider, addendum or
amendment thereto, or any renewal, substitution or replacement of such note.
“Mortgage Rate”: The stated rate of interest on a Mortgage Loan. “Mortgaged
Property”: With respect to any Mortgage Loan or Mezzanine Loan, the commercial,
multi-family housing community and/or multi-family mortgage property or
properties directly or indirectly securing such Mortgage Loan or Mezzanine Loan,
as applicable. 24552556.6.BUSINESS -3-



--------------------------------------------------------------------------------



 
[exhibit103004.jpg]
“Mortgagee”: With respect to each Collateral Interest, the party secured by the
related Mortgage. “Non-CLO Custody Collateral Interest”: The Collateral
Interests identified on Exhibit A as “Perkins Rowe,” “Shippan Landing,” “Sunset
Industrial Park,” “Renaissance Dallas,” “5250 Lankershim Plaza” and “Patewood
Corporate Center.” “Pari Passu Participation”: A fully-funded or
partially-funded pari passu participation interest in a Participated Loan.
“Participated Loan”: Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest. “Participation”: Any Pari Passu
Participation and/or the related Companion Participation, as applicable and as
the context may require. “Participation Agent”: With respect to each
Participated Loan that is a Non-CLO Custody Collateral Interest, the party
designated as such under the related Participation Agreement. “Participation
Agreement”: With respect to each Participated Loan, the participation agreement
that governs the rights and obligations of the holders of the related Pari Passu
Participation and the related Companion Participation. “Participation Custodial
Agreement”: With respect to each Participated Loan that is Non-CLO Custody
Collateral Interest, that certain Custodial Agreement entered into in accordance
with the related Participation Agreement and pursuant to which the Participation
Custodian holds the loan file with respect to such Participated Loan.
“Participation Custodian”: With respect to each Participated Loan that is Non-
CLO Custody Collateral Interest, the document custodian or similar party under
the related Participation Custodial Agreement. “Patewood Mezzanine Loan”: As
defined in Section 4(f). “Repurchase Price”: The sum of the following (in each
case, without duplication) as of the date of such repurchase: (i) the
then-Stated Principal Balance of such Collateral Interest, plus (ii) accrued and
unpaid interest on such Collateral Interest, plus (iii) any unreimbursed
advances made under the Indenture or the Servicing Agreement, plus (iv) accrued
and unpaid interest on advances made under the Indenture or the Servicing
Agreement on the Collateral Interest, plus (v) any reasonable costs and expenses
(including, but not limited to, the cost of any enforcement action incurred by
the Issuer or the Trustee in connection with any such repurchase). “Retained
Interest”: Any origination fees paid on the Collateral Interests and any
interest in respect of any Collateral Interest that accrued prior to the Closing
Date and has not been paid to Seller. 24552556.6.BUSINESS -4-



--------------------------------------------------------------------------------



 
[exhibit103005.jpg]
“Servicing File”: The file maintained by the servicer with respect to each
Collateral Interest. “Stated Principal Balance”: With respect to each Collateral
Interest, the principal balance as of the Cut-off Date as reduced (to not less
than zero) on each Payment Date by (i) all payments or other collections of
principal of such Collateral Interest received or deemed received thereon during
the related Collection Period and (ii) any principal forgiven by the Special
Servicer and other principal losses realized in respect of such Collateral
Interest during the related Collection Period. “Subsequent Seller Transfer
Date”: As defined in Section 2(b). “Subsequent Transfer Instrument”: As defined
in Section 2(b). “Whole Loan”: A whole mortgage loan (and not a participation
interest in a mortgage loan and/or a mezzanine loan) secured by commercial or
multi-family real estate. 2. Purchase and Sale of the Collateral Interests. (a)
Set forth in Exhibit A hereto is a list of the Closing Date Collateral Interests
and certain other information with respect to each of the Closing Date
Collateral Interests. The Seller agrees to sell to the Issuer, and the Issuer
agrees to purchase from the Seller, all of the Closing Date Collateral Interests
at an aggregate purchase price of U.S.$816,091,291 (the “Purchase Price”).
Immediately prior to such sale, the Seller hereby conveys and assigns all right,
title and interest it may have in such Closing Date Collateral Interests to the
Issuer. The sale and transfer of the Closing Date Collateral Interests to the
Issuer is inclusive of all rights and obligations from the Closing Date forward,
with respect to such Closing Date Collateral Interests, provided, that the sale
and transfer of Closing Date Collateral Interests that are Pari Passu
Participations are made subject to the rights and obligations of the Companion
Participation Holder under the related Participation Agreement, and provided
however, it expressly excludes any conveyance of any Retained Interest which
shall remain the property of the Seller and shall not be conveyed to the Issuer.
The Issuer shall cause any Retained Interest to be paid to the Seller (or the
Seller’s designee) promptly upon receipt in accordance with the terms and
conditions hereof, the Servicing Agreement and the Indenture. For the avoidance
of doubt, the Seller is not transferring any obligation to fund any Future
Funding Amounts under the Participated Loans, all of which will remain the
obligation of the party specified under the related Participation Agreement.
Delivery or transfer of the Closing Date Collateral Interests shall be made on
May 9, 2018 (the “Closing Date”), at the time and in the manner agreed upon by
the parties. Upon receipt of evidence of the delivery or transfer of the Closing
Date Collateral Interests to the Issuer or its designee, the Issuer shall pay or
cause to be paid to the Seller the Purchase Price in the manner agreed upon by
the Seller and the Issuer. (b) From time to time, during the period commencing
on the Closing Date and ending on the last day of the Companion Participation
Acquisition Period, the Seller may present Related Funded Companion
Participations to the Issuer for purchase hereunder. If the conditions set forth
in Section 3 below are satisfied with respect to the Related Funded Companion
Participations, the Issuer may purchase and the Seller shall sell and assign
without recourse, 24552556.6.BUSINESS -5-



--------------------------------------------------------------------------------



 
[exhibit103006.jpg]
except as expressly provided in this Agreement, to the Issuer, but subject to
the other terms and provisions of this Agreement, all of the right, title and
interest of the Seller in and to (i) the Related Funded Companion Participations
identified on the schedule attached to the related subsequent transfer
instrument (a “Subsequent Transfer Instrument”), which Subsequent Transfer
Instrument shall be in the form of Exhibit K to the Indenture and delivered by
the Seller on the date of such sale (each, a “Subsequent Seller Transfer Date”),
and (ii) all amounts received or receivable on the Related Funded Companion
Participations, whether now existing or hereafter acquired, after the related
Subsequent Seller Transfer Date (other than amounts due prior to the related
Subsequent Seller Transfer Date). Such sale and assignment of the Related Funded
Companion Participation to the Issuer is inclusive of all rights and obligations
from the Subsequent Seller Transfer Date forward, with respect to such Related
Funded Companion Participations, provided however, it expressly excludes any
conveyance of any Retained Interest which shall remain the property of the
Seller and shall not be conveyed to the Issuer hereunder. The purchase price
with respect to each Related Funded Companion Participation (the “Funded
Companion Participation Purchase Price”) shall be at a price no greater than the
outstanding principal balance of such Related Funded Companion Participation, as
set forth in the related Subsequent Transfer Instrument. The sale to the Issuer
of the Related Funded Companion Participations identified on the schedule
attached to the related Subsequent Transfer Instrument shall be absolute and is
intended by the Seller and the Issuer to constitute and to be treated as an
absolute sale of the Related Funded Companion Participation by the Seller to the
Issuer, conveying good title free and clear of any liens, claims, encumbrances
or rights of others from the Seller to the Issuer and the Related Funded
Companion Participations shall not be part of the Seller’s estate in the event
of the insolvency or bankruptcy of the Seller. Each schedule of a Related Funded
Companion Participation pursuant to a Subsequent Transfer Instrument is hereby
incorporated and made a part of this Agreement. (c) Within 45 days after the
Closing Date, each UCC financing statement in favor of the Issuer or the
Participation Agent that is required to be filed in accordance with the
definition of “Collateral Interest File” in the Indenture or “Participated Loan
File” in the Participation Custodial Agreement, as applicable, shall be
submitted for filing. In the event that any such UCC financing statement is lost
or returned unrecorded or unfiled, as the case may be, because of a defect
therein, the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure or cause the curing of such defect, as the case may
be, and shall thereafter deliver the substitute or corrected document for
recording or filing, as appropriate, at the Seller’s expense. In the event that
the Seller receives the original filed copy, the Seller shall, or shall cause a
third party vendor or any other party under its control to, promptly upon
receipt of the original recorded or filed copy (and in no event later than 5
Business Days following such receipt) deliver such original to the Custodian,
with evidence of filing thereon. 3. Conditions. The obligations of the parties
under this Agreement are subject to satisfaction of the following conditions:
24552556.6.BUSINESS -6-



--------------------------------------------------------------------------------



 
[exhibit103007.jpg]
(a) the representations and warranties contained herein shall be accurate and
complete (i) as of the Closing Date, except as set forth in the Exception
Schedule, with respect to the Closing Date Collateral Interests and (ii) as of
each Subsequent Seller Transfer Date, except as set forth in the Subsequent
Transfer Instrument, with respect to any Future Funding Companion
Participations; (b) on the Closing Date and on each Subsequent Seller Transfer
Date, as applicable, counsel for the Issuer shall have been furnished with all
such documents, certificates and opinions as such counsel may reasonably request
in order to evidence the accuracy and completeness of any of the
representations, warranties or statements of the Seller Parties, the performance
of any of the Collateral Interests of the Seller hereunder or the fulfillment of
any of the conditions herein contained; (c) with respect to the Closing Date
Collateral Interests, the issuance of the Securities and receipt by the Issuer
of full payment therefor; and (d) with respect to the Related Funded Companion
Participations sold on a Subsequent Seller Transfer Date, such Related Funded
Companion Participations shall, collectively and individually (as applicable,
after giving effect to the Grant of such Related Funded Companion Participations
to the Issuer) satisfy or are deemed to satisfy the Acquisition Criteria in
accordance with the terms of the Indenture. 4. Covenants, Representations and
Warranties. (a) Each party to this Agreement hereby represents and warrants to
the other party that (i) it is duly organized or incorporated, as the case may
be, and validly existing as an entity under the laws of the jurisdiction in
which it is incorporated, chartered or organized, (ii) it has the requisite
power and authority to enter into and perform this Agreement, and (iii) this
Agreement has been duly authorized by all necessary action, has been duly
executed by one or more duly authorized officers and is the valid and binding
agreement of such party enforceable against such party in accordance with its
terms. (b) The Seller further represents and warrants to the Issuer (i) with
respect to the Closing Date Collateral Interests, as of the Closing Date and
(ii) with respect to the Related Funded Companion Participations, as of each
Subsequent Seller Transfer Date, that: (i) immediately prior to the sale of the
Collateral Interests to the Issuer, the Seller shall own the Collateral
Interests, shall have good and marketable title thereto, free and clear of any
pledge, lien, security interest, charge, claim, equity, or encumbrance of any
kind, and upon the delivery or transfer of the Collateral Interests to the
Issuer as contemplated herein, the Issuer shall receive good and marketable
title to the Collateral Interests, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind; (ii) the Seller
acquired its ownership in the Collateral Interests in good faith without notice
of any adverse claim, and upon the delivery or transfer of the Collateral
Interests to the Issuer as contemplated herein, the Issuer shall acquire
ownership in the Collateral Interests in good faith without notice of any
adverse claim; 24552556.6.BUSINESS -7-



--------------------------------------------------------------------------------



 
[exhibit103008.jpg]
(iii) the Seller has not assigned, pledged or otherwise encumbered any interest
in the Collateral Interests (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released); (iv) none of the execution,
delivery or performance by the Seller of this Agreement shall (x) conflict with,
result in any breach of or constitute a default (or an event which, with the
giving of notice or passage of time, or both, would constitute a default) under,
any term or provision of the organizational documents of the Seller, or any
material indenture, agreement, order, decree or other material instrument to
which the Seller is party or by which the Seller is bound which materially
adversely affects the Seller’s ability to perform its obligations hereunder or
(y) violate any provision of any law, rule or regulation applicable to the
Seller of any regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties which has
a material adverse effect; (v) no consent, license, approval or authorization
from, or registration or qualification with, any governmental body, agency or
authority, nor any consent, approval, waiver or notification of any creditor or
lessor is required in connection with the execution, delivery and performance by
the Seller of this Agreement the failure of which to obtain would have a
material adverse effect except such as have been obtained and are in full force
and effect; (vi) it has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. It is generally able to pay, and as of the
date hereof is paying, its debts as they come due. It has not become or is not
presently, financially insolvent nor will it be made insolvent by virtue of its
execution of or performance under any of the provisions of this Agreement within
the meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.
It has not entered into this Agreement or the transactions effectuated hereby in
contemplation of insolvency or with intent to hinder, delay or defraud any
creditor; (vii) no proceedings are pending or, to its knowledge, threatened
against it before any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which, singularly or in the aggregate, could materially and
adversely affect the ability of the Seller to perform any of its obligations
under this Agreement; and (viii) the consideration received by it upon the sale
of the Collateral Interests owned by it constitutes fair consideration and
reasonably equivalent value for such Collateral Interests. (c) The Seller
further represents and warrants to the Issuer (i) with respect to the Closing
Date Collateral Interests, as of the Closing Date and (ii) with respect to the
Related Funded Companion Participations, as of any Subsequent Seller Transfer
Date, that: 24552556.6.BUSINESS -8-



--------------------------------------------------------------------------------



 
[exhibit103009.jpg]
(i) the Loan Documents with respect to each Collateral Interest do not prohibit
the Issuer from granting a security interest in and assigning and pledging such
Collateral Interest to the Trustee; (ii) none of the Collateral Interests will
cause the Issuer to have payments subject to foreign or United States
withholding tax; (iii) (A) with respect to each Closing Date Collateral
Interest, except as set forth in the Exception Schedule and (B) with respect to
each Future Funding Companion Participation, except as set forth in the
Subsequent Transfer Instrument, the representations and warranties set forth in
Exhibit B are true and correct in all material respects; (iv) the Seller has
delivered to the Issuer or its designee the documents required to be delivered
with respect to each Collateral Interest set forth in the definition of
“Collateral Interest File” in the Indenture; and (v) if applicable, the
Participation Custodian has received, or will receive, in accordance with the
timing required under the Participation Custodial Agreement, the documents
required to be delivered with respect to each Participated Loan set forth in the
definition of “Participated Loan File” in the Participation Custodial Agreement.
(d) For purposes of the representations and warranties set forth in Exhibit B,
the phrases “to the knowledge of the Seller” or “to the Seller’s knowledge”
shall mean, except where otherwise expressly set forth in a particular
representation and warranty, the actual state of knowledge of the Seller or any
servicer acting on its behalf regarding the matters referred to, in each case:
(i) at the time of the Seller’s origination or acquisition of the particular
Collateral Interest, after the Seller having conducted such inquiry and due
diligence into such matters as would be customarily performed by a prudent
institutional commercial or multi-family, as applicable, mortgage lender; and
(ii) subsequent to such origination, the Seller having utilized monitoring
practices that would be utilized by a prudent commercial or multi-family, as
applicable, mortgage lender and having made prudent inquiry as to the knowledge
of the servicer servicing such Collateral Interest on its behalf. Also, for
purposes of such representations and warranties, the phrases “to the actual
knowledge of the Seller” or “to the Seller’s actual knowledge” shall mean,
except where otherwise expressly set forth below, the actual state of knowledge
of the Seller or any servicer acting on its behalf without any express or
implied obligation to make inquiry. All information contained in documents which
are part of or required to be part of a Collateral Interest File shall be deemed
to be within the knowledge and the actual knowledge of the Seller. Wherever
there is a reference to receipt by, or possession of, the Seller of any
information or documents, or to any action taken by the Seller or not taken by
the Seller, such reference shall include the receipt or possession of such
information or documents by, or the taking of such action or the failure to take
such action by, the Seller or any servicer acting on its behalf. (e) The Seller
shall, not later than ninety (90) days from discovery by the Seller or receipt
of written notice from any party to the Indenture of (i) its breach of a
representation or a warranty pursuant to this Agreement that materially and
adversely affects the 24552556.6.BUSINESS -9-



--------------------------------------------------------------------------------



 
[exhibit103010.jpg]
ownership interests of the Issuer (or the Trustee as its assignee) in a
Collateral Interest or the value of a Collateral Interest or the interests of
the Noteholders therein (a “Material Breach”), or (ii) any Material Document
Defect relating to any Collateral Interest, (1) cure such Material Breach or
Material Document Defect, provided, that, if such Material Breach or Material
Document Defect cannot be cured within such 90-day period (any such 90-day
period, the “Initial Resolution Period”), the Seller shall repurchase the
affected Collateral Interest not later than the end of such Initial Resolution
Period at the Repurchase Price; provided, however, that if the Seller certifies
to the Issuer and the Trustee in writing that (x) any such Material Breach or
Material Document Defect, as the case may be, is capable of being cured in all
material respects but not within the Initial Resolution Period and (y) the
Seller has commenced and is diligently proceeding with the cure of such Material
Breach or Material Document Defect, as the case may be, then the Seller shall
have an additional 90-day period to complete such cure or, failing such, to
repurchase the affected Collateral Interest (or the related Mortgaged Property);
provided, further, that, if any such Material Document Defect is still not cured
in all material respects after the Initial Resolution Period and any such
additional 90-day period solely due to the failure of the Seller to have
received the recorded or filed document, then the Seller shall be entitled to
continue to defer its cure and repurchase obligations in respect of such
Material Document Defect so long as the Seller certifies to the Trustee every 30
days thereafter that such Material Document Defect is still in effect solely
because of its failure to have received the recorded or filed document and that
the Seller is diligently pursuing the cure of such Material Document Defect
(specifying the actions being taken); and provided, further, notwithstanding
anything to the contrary, the Seller shall not be entitled to continue to defer
its cure and repurchase obligations in respect of any Material Document Defect
for more than 18 months after beginning of the Initial Resolution Period with
respect to such Material Document Defect, or (2) subject to the consent of a
Majority of the Holders of each Class of Notes (excluding any Note held by the
Seller or any of its affiliates), the Seller shall make a cash payment to the
Issuer in an amount that the Special Servicer on behalf of the Issuer determines
is sufficient to compensate the Issuer for such breach of representation or
warranty or defect (such payment, a “Loss Value Payment”), which Loss Value
Payment will be deemed to cure such Material Breach or Material Document Defect.
Such repurchase, cure or Loss Value Payment obligation by the Seller and GPMT’s
guarantee of such obligations pursuant to Section 13 shall be the Issuer’s sole
remedy for any Material Breach or Material Document Defect pursuant to this
Agreement with respect to any Collateral Interest sold to the Issuer by the
Seller. (f) In the event that the Mortgage Loan portion of the Collateral
Interest referred to on Exhibit A as “Patewood Corporate Center” is repaid in
full but the related Mezzanine Loan (the “Patewood Mezzanine Loan”) remains
outstanding, the Seller shall repurchase the Collateral Interest relating to the
Patewood Mezzanine Loan from the Issuer at a price equal to the sum of the
following (in each case, without duplication) as of the date of such repurchase:
(i) the then outstanding principal balance of such Collateral Interest; plus
(ii) accrued and unpaid interest on such Collateral Interest; plus (iii) any
unreimbursed advances; plus (iv) accrued and unpaid interest on advances on such
Collateral Interest; plus (v) any reasonable costs and expenses (including, but
not limited to, the cost of any enforcement action incurred by the Issuer or the
Trustee in connection with any such repurchase). 24552556.6.BUSINESS -10-



--------------------------------------------------------------------------------



 
[exhibit103011.jpg]
(g) Each Seller Party hereby acknowledges and consents to the collateral
assignment by the Issuer of this Agreement and all right, title and interest
thereto to the Trustee, for the benefit of the Secured Parties, as required in
Sections 15.1(f)(i) and (ii) of the Indenture. (h) The Seller hereby covenants
and agrees that it shall perform any provisions of the Indenture made expressly
applicable to the Seller by the Indenture, as required by Section 15.1(f)(i) of
the Indenture. (i) Each Seller Party hereby covenants and agrees that all of the
representations, covenants and agreements made by or otherwise entered into by
it in this Agreement shall also be for the benefit of the Secured Parties, as
required by Section 15.1(f)(ii) of the Indenture and agrees that enforcement of
any rights hereunder by the Trustee, the Note Administrator, the Servicer, or
the Special Servicer, as the case may be, shall have the same force and effect
as if the right or remedy had been enforced or executed by the Issuer but that
such rights and remedies shall not be any greater than the rights and remedies
of the Issuer under Section 4(e) above. (j) On or prior to the Closing Date or
each Subsequent Seller Transfer Date, as applicable, the Seller shall deliver
the Loan Documents to the Issuer or, at the direction of the Issuer, to the
Custodian, with respect to each Collateral Interest sold to the Issuer
hereunder. The Seller hereby covenants and agrees, as required by Section
15.1(f)(iii) of the Indenture, that it shall deliver to the Trustee duplicate
original copies of all notices, statements, communications and instruments
delivered or required to be delivered to the Issuer by each party pursuant to
this Agreement. (k) Each Seller Party hereby covenants and agrees, as required
by Section 15.1(f)(iv) of the Indenture, that it shall not enter into any
agreement amending, modifying or terminating this Agreement (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error, in each case, so long as such amendment or modification does not
affect in any material respects the interests of any Secured Party), without
notifying the Rating Agency through the 17g-5 Website as set forth in the
Indenture. (l) GPMT and the Issuer hereby covenant, that at all times (1) GPMT
will qualify as a REIT for federal income tax purposes and the Issuer will
qualify as a Qualified REIT Subsidiary or other disregarded entity of GPMT for
federal income tax purposes, or (2) based on an Opinion of Counsel, the Issuer
will be treated as a Qualified REIT Subsidiary or other disregarded entity of a
REIT other than GPMT, or (3) based on an Opinion of Counsel, the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business
within the United States for U.S. federal income tax purposes (which Opinion may
be conditioned on compliance with certain restrictions on the investment or
other activities of the Issuer and/or the Servicer on behalf of the Issuer). (m)
Except for the agreed-upon procedures report obtained from the accounting firm
engaged to provide procedures involving a comparison of information in loan
files for the Collateral Interests to information on a data tape relating to the
Collateral Interests (the “Accountants’ Due Diligence Report”), the Seller
Parties have not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as 24552556.6.BUSINESS -11-



--------------------------------------------------------------------------------



 
[exhibit103012.jpg]
defined in Rule 15Ga-2 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in connection with the transactions contemplated herein
and the Offering Memorandum and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller Parties have not employed (and,
through and including the Closing Date, will not employ) any third party to
engage in any activity that constitutes “due diligence services” within the
meaning of Rule 17g-10 under the Exchange Act in connection with the
transactions contemplated herein and in the Offering Memorandum. The Placement
Agents are third-party beneficiaries of the provisions set forth in this Section
4(m). (n) The Issuer (A) prepared or caused to be prepared one or more reports
on Form ABS-15G (each, a “Form 15G”) containing the findings and conclusions of
the Accountants’ Due Diligence Report and meeting all other requirements of that
Form 15G, Rule 15Ga-2 under the Exchange Act, any other rules and regulations of
the Securities and Exchange Commission and the Exchange Act; (B) provided a copy
of the final draft of the Form 15G to the Placement Agents at least six business
days before the first sale of any certificates; and (C) furnished each such Form
15G to the Securities and Exchange Commission on EDGAR at least five business
days before the first sale of any certificates as required by Rule 15Ga-2 under
the Exchange Act. 5. Sale. It is the intention of the parties hereto that the
transfer and assignment contemplated by this Agreement shall constitute a sale
of the Collateral Interests from the Seller to the Issuer and the beneficial
interest in and title to the Collateral Interests shall not be part of the
Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law. In the event that, notwithstanding
the intent of the parties hereto, the transfer and assignment contemplated
hereby is held not to be a sale (for non-tax purposes), this Agreement shall
constitute a security agreement under applicable law, and, in such event, the
Seller shall be deemed to have granted, and the Seller hereby grants, to the
Issuer a security interest in the Collateral Interests for the benefit of the
Secured Parties and its assignees as security for the Seller’s obligations
hereunder and the Seller consents to the pledge of the Collateral Interests to
the Trustee. 6. Non-Petition. Each Seller Party agrees not to institute against,
or join any other Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under U.S. federal or state bankruptcy or similar laws in
any jurisdiction until at least one year and one day or, if longer, the
applicable preference period then in effect after the payment in full of all
Notes issued under the Indenture. This Section 6 shall survive the termination
of this Agreement for any reason whatsoever. 24552556.6.BUSINESS -12-



--------------------------------------------------------------------------------



 
[exhibit103013.jpg]
7. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
the parties hereto and satisfaction of the Rating Agency Condition. 8.
Communications. Except as may be otherwise agreed between the parties, all
communications hereunder shall be made in writing to the relevant party by
personal delivery or by courier or first-class registered mail, or the closest
local equivalent thereto, or by facsimile transmission confirmed by personal
delivery or by courier or first-class registered mail as follows: To the Seller:
GPMT Seller, LLC 590 Madison Avenue, 38th Floor New York, New York 10022
Attention: General Counsel Email: GPMT2018-FL1@gpmortgagetrust.com To the
Issuer: GPMT 2018-FL1, Ltd. 590 Madison Avenue, 38th Floor New York, New York
10022 Attention: General Counsel Email: GPMT2018-FL1@gpmortgagetrust.com with a
copy to the Seller (as addressed above); To GPMT: Granite Point Mortgage Trust
Inc. 590 Madison Avenue, 38th Floor New York, New York 10022 Attention: General
Counsel Email: GPMT2018-FL1@gpmortgagetrust.com or to such other address,
telephone number or facsimile number as either party may notify to the other in
accordance with the terms hereof from time to time. Any communications hereunder
shall be effective upon receipt. 9. Governing Law and Consent to Jurisdiction.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). (b) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any court in the State of New York located in the City and County
of New York, and any appellate court hearing appeals from the Courts mentioned
above, in any action, suit or proceeding brought 24552556.6.BUSINESS -13-



--------------------------------------------------------------------------------



 
[exhibit103014.jpg]
against it and to or in connection with this Agreement or the transaction
contemplated hereunder or for recognition or enforcement of any judgment, and
the parties hereto hereby irrevocably and unconditionally agree that all claims
in respect of any such action or proceeding may be heard or determined in such
New York State court or, to the extent permitted by law, in such federal court.
The parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in any inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
subject matter thereof may not be litigated in or by such courts. (c) To the
extent permitted by applicable law, the parties hereto shall not seek and hereby
waive the right to any review of the judgment of any such court by any court of
any other nation or jurisdiction which may be called upon to grant an
enforcement of such judgment. (d) The Issuer irrevocably appoints Corporation
Service Company, as its agent for service of process in New York in respect of
any such suit, action or proceeding. The Issuer agrees that service of such
process upon such agent shall constitute personal service of such process upon
it. (e) Each Seller Party irrevocably consents to the service of any and all
process in any action or proceeding by the mailing by certified mail, return
receipt requested, or delivery requiring proof of delivery of copies of such
process to it at the address set forth in Section 8 hereof. 10. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart to this
Agreement. 11. Limited Recourse Agreement. All obligations of the Issuer arising
hereunder or in connection herewith are limited in recourse to the Collateral
and to the extent the proceeds of the Collateral, when applied in accordance
with the Priority of Payments, are insufficient to meet the obligations of the
Issuer hereunder in full, the Issuer shall have no further liability in respect
of any such outstanding obligations and any obligations of, and claims against,
the Issuer, arising hereunder or in connection herewith, shall be extinguished
and shall not thereafter revive. The obligations of the Issuer hereunder or in
connection herewith will be solely the corporate obligations of the Issuer and
the Seller Parties will not have recourse to any of the directors, officers,
employees, shareholders or affiliates of the Issuer with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any transactions contemplated hereby or in 24552556.6.BUSINESS -14-



--------------------------------------------------------------------------------



 
[exhibit103015.jpg]
connection herewith. This Section 11 shall survive the termination of this
Agreement for any reason whatsoever. 12. Assignment and Assumption. With respect
to the Collateral Interests that are subject to a Participation Agreement, the
parties hereto intend that the provisions of this Section 12 serve as an
assignment and assumption agreement between the Seller, as the assignor, and the
Issuer, as the assignee. Accordingly, the Seller hereby (and in accordance with
and subject to all other applicable provisions of this Agreement) assigns,
grants, sells, transfers, delivers, sets over, and conveys to the Issuer all
right, title and interest of the Seller in, to and arising out of the related
Participation Agreement and the Issuer hereby accepts (subject to applicable
provisions of this Agreement) the foregoing assignment and assumes all of the
rights and obligations of the Seller with respect to related Participation
Agreement from and after the Closing Date. In addition, the Issuer acknowledges
that each of such Collateral Interests will be serviced by, and agrees to be
bound by, the terms of the applicable Servicing Agreement (as defined in the
related Participation Agreement). 13. Guarantee by GPMT (a) GPMT hereby
unconditionally and irrevocably guarantees to the Issuer the due and punctual
payment of all sums due by, and the performance of all obligations of, the
Seller under Section 4(e) and Section 4(f) of this Agreement, as and when the
same shall become due and payable (after giving effect to any applicable grace
period) according to the terms hereof. In the case of the failure of the Seller
to make any such payment or perform such obligation as and when due, GPMT hereby
agrees to make such payment or cause such payment or perform such obligation to
be made or such obligation to be performed, promptly upon written demand by the
Issuer to GPMT, but any delay in providing such notice shall not under any
circumstances reduce the liability of GPMT or operate as a waiver of Issuer’s
right to demand payment or performance. (b) This guarantee shall be a guaranty
of payment and performance, and the obligations of GPMT under this guarantee
shall be continuing, absolute and unconditional. GPMT waives any and all
defenses it may have arising out of: (i) the validity or enforceability of this
Agreement; (ii) the absence of any action to enforce the same; (iii) the
rendering of any judgment against the Seller or any action to enforce the same;
(iv) any waiver or consent by the Issuer or any amendment or other modification
to this Agreement; (v) any defense to payment hereunder based upon suretyship
defenses; (vi) the bankruptcy or insolvency of the Seller, (vii) any defense
based on (A) the entity status of the Seller, (B) the power and authority of the
Seller to enter into this Agreement and to perform its obligations hereunder or
(C) the legality, validity and enforceability of Seller’s obligation under this
Agreement, or (viii) any other defense, circumstances or limitation of any
nature whatsoever that would constitute a legal or equitable discharge of a
guarantor or other third party obligor. This guarantee shall continue to remain
in full force and effect in accordance with its terms notwithstanding the
renewal, extension, modification, or waiver, in whole or in part, of any of
Seller’s obligations under this Agreement or the Indenture that are subject to
this guarantee. 24552556.6.BUSINESS -15-



--------------------------------------------------------------------------------



 
[exhibit103016.jpg]
(c) GPMT waives (a) diligence, presentment, demand for payment, protest and
notice of nonpayment or dishonor and all other notices and demands relating to
this Agreement and (b) any requirement that the Issuer proceed first against the
Seller under this Agreement or otherwise exhaust any right, power or remedy
under this Agreement before proceeding hereunder. [SIGNATURE PAGES FOLLOW]
24552556.6.BUSINESS -16-



--------------------------------------------------------------------------------



 
[exhibit103017.jpg]




--------------------------------------------------------------------------------



 
[exhibit103018.jpg]




--------------------------------------------------------------------------------



 
[exhibit103019.jpg]




--------------------------------------------------------------------------------



 
[exhibit103020.jpg]
Exhibit A LIST OF CLOSING DATE COLLATERAL INTERESTS Collateral Interest
Collateral Interest Type Exhibit A-1 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103021.jpg]
Exhibit B COLLATERAL INTERESTS REPRESENTATIONS AND WARRANTIES A. Representations
and Warranties Concerning Collateral Interests. With respect to each Collateral
Interest: (1) Ownership of Collateral Interest. At the time of the sale,
transfer and assignment to the Issuer, no Collateral Interest was subject to any
assignment (other than assignments to the Seller) or pledge, and the Seller had
good title to, and was the sole owner of, each Collateral Interest free and
clear of any and all liens, charges, pledges, encumbrances, participations
(other than with respect to the related Participation Agreement), any other
ownership interests on, in or to such Collateral Interest other than any
servicing rights appointment or similar agreement. Seller has full right and
authority to sell, assign and transfer each Collateral Interest, and the
assignment to the Issuer constitutes a legal, valid and binding assignment of
such Collateral Interest free and clear of any and all liens, pledges, charges
or security interests of any nature encumbering such Mortgage Loan. (2)
Collateral Interest Schedule. The information pertaining to each Collateral
Interest which is set forth in Exhibit A to the Collateral Interest Purchase
Agreement is true and correct in all material respects as of the Cut-off Date
and contains all information required by the Collateral Interest Purchase
Agreement to be contained therein. B. Representations and Warranties Concerning
Mortgage Loans. With respect to each Mortgage Loan: (1) Whole Loan. Each
Mortgage Loan is a whole loan and not a participation interest in a loan. (2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases, Rents and Profits (if a separate instrument), guaranty and other
agreement executed by or on behalf of the related Borrower, guarantor or other
obligor in connection with such Mortgage Loan is the legal, valid and binding
obligation of the related Borrower, guarantor or other obligor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency, one action, or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except (i) as such enforcement may be limited by (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and (ii) that certain provisions in such Loan Documents
(including, without limitation, provisions requiring the payment of default
interest, late fees or prepayment/yield maintenance fees, charges and/or
premiums) are, or may be, further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (i) above)
such limitations or unenforceability will not render such Loan Documents invalid
as a whole or materially interfere with the mortgagee’s realization of the
Exhibit B-1 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103022.jpg]
principal benefits and/or security provided thereby (clauses (i) and (ii)
collectively, the “Standard Qualifications”). Except as set forth in the
immediately preceding sentences, there is no valid offset, defense, counterclaim
or right of rescission available to the related Borrower with respect to any of
the related Mortgage Notes, Mortgages or other Loan Documents, including,
without limitation, any such valid offset, defense, counterclaim or right based
on intentional fraud by Seller in connection with the origination of the
Mortgage Loan, that would deny the mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents. (3) Mortgage
Provisions. The Loan Documents for each Mortgage Loan contain provisions that
render the rights and remedies of the holder thereof adequate for the practical
realization against the Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, non-judicial foreclosure subject to the limitations set forth in
the Standard Qualifications. (4) Loan Document Status; Waivers and
Modifications. Since origination and except by written instruments set forth in
the related Collateral Interest File or as otherwise provided in the related
Loan Documents (a) the material terms of the Mortgage, Mortgage Note, Mortgage
Loan guaranty, Participation Agreement, if applicable, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect that could be reasonably
expected to have a material adverse effect on such Mortgage Loan; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Borrower nor the related guarantor nor the related participation institution has
been released from its material obligations under the Mortgage Loan or
Participation, if applicable. With respect to each Mortgage Loan, except as
contained in a written document included in the Collateral Interest File, there
have been no modifications, amendments or waivers, that could be reasonably
expected to have a material adverse effect on such Mortgage Loan consented to by
Seller on or after the Cut-off Date. (5) Lien; Valid Assignment. Subject to the
Standard Qualifications, each assignment of Mortgage and assignment of
Assignment of Leases, Rents and Profits to the Issuer constitutes a legal, valid
and binding assignment to the Issuer. Each related Mortgage and Assignment of
Leases, Rents and Profits is freely assignable without the consent of the
related Borrower. Each related Mortgage is a legal, valid and enforceable first
lien on the related Borrower’s fee or leasehold interest in the Mortgaged
Property in the principal amount of such Mortgage Loan or allocated loan amount
(subject only to Permitted Encumbrances (as defined below) and the exceptions to
paragraph (6) set forth in Schedule 1(a) to this Exhibit B (each such exception,
a “Title Exception”)), except as the enforcement thereof may be limited by the
Standard Qualifications. Such Mortgaged Property (subject to and excepting
Permitted Encumbrances and the Title Exceptions) as of origination was, and as
of the Cut-off Date, to the Seller’s knowledge, is free and clear of any
recorded mechanics’ liens, recorded materialmen’s liens and other recorded
encumbrances which are Exhibit B-2 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103023.jpg]
prior to or equal with the lien of the related Mortgage, except those which are
bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below), and, to the Seller’s knowledge and subject to the
rights of tenants (as tenants only) (subject to and excepting Permitted
Encumbrances and the Title Exceptions), no rights exist which under law could
give rise to any such lien or encumbrance that would be prior to or equal with
the lien of the related Mortgage, except those which are bonded over, escrowed
for or insured against by a lender’s title insurance policy (as described
below). Notwithstanding anything herein to the contrary, no representation is
made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of Uniform Commercial Code (“UCC”) financing statements is
required in order to effect such perfection. (6) Permitted Liens; Title
Insurance. Each Mortgaged Property securing a Mortgage Loan is covered by an
American Land Title Association loan title insurance policy or a comparable form
of loan title insurance policy approved for use in the applicable jurisdiction
(or, if such policy is yet to be issued, by a pro forma policy, a preliminary
title policy with escrow instructions or a “marked up” commitment, in each case
binding on the title insurer) (the “Title Policy”) in the original principal
amount of such Mortgage Loan (or with respect to a Mortgage Loan secured by
multiple properties, an amount equal to at least the allocated loan amount with
respect to the Title Policy for each such property) after all advances of
principal (including any advances held in escrow or reserves), that insures for
the benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) the lien of
current real property taxes, water charges, sewer rents and assessments not yet
due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in such Title Policy or appearing of record;
(d) other matters to which like properties are commonly subject; (e) the rights
of tenants (as tenants only) under leases (including subleases) pertaining to
the related Mortgaged Property and condominium declarations; and (f) if the
related Mortgage Loan is cross-collateralized and cross-defaulted with another
Mortgage Loan (each a “Crossed Mortgage Loan”), the lien of the Mortgage for
another Mortgage Loan that is cross-collateralized and cross-defaulted with such
Crossed Mortgage Loan, provided that none of which items (a) through (f),
individually or in the aggregate, materially and adversely interferes with the
value or current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or the Borrower’s ability to pay its obligations when
they become due (collectively, the “Permitted Encumbrances”). Except as
contemplated by clause (f) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage. Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Seller
thereunder and no claims have been paid thereunder. Neither the Seller, nor to
the Seller’s knowledge, any other holder of the Mortgage Loan, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy. (7) Junior Liens. It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
except for any Crossed Mortgage Loan, there are, as of origination, and to the
Seller’s knowledge, as of the Cut-off Date, no Exhibit B-3 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103024.jpg]
subordinate mortgages or junior liens securing the payment of money encumbering
the related Mortgaged Property (other than Permitted Encumbrances and the Title
Exceptions, taxes and assessments, mechanics and materialmen’s liens (which are
the subject of the representation in paragraph (5) above), and equipment and
other personal property financing). The Seller has no knowledge of any mezzanine
debt secured directly by interests in the related Borrower except as set forth
in Schedule 1(b). (8) Assignment of Leases, Rents and Profits. There exists as
part of the related Collateral Interest File an Assignment of Leases, Rents and
Profits (either as a separate instrument or incorporated into the related
Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases, Rents and Profits creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Borrower to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, Rents and Profits, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee. (9) UCC Filings. If the related Mortgaged Property is
operated as a hospitality property, the Seller has filed and/or recorded or
caused to be filed and/or recorded (or, if not filed and/or recorded, have been
submitted in proper form for filing and/or recording), UCC financing statements
in the appropriate public filing and/or recording offices necessary at the time
of the origination of the Mortgage Loan to perfect a valid security interest in
all items of physical personal property reasonably necessary to operate such
Mortgaged Property owned by such Borrower and located on the related Mortgaged
Property (other than any non- material personal property, any personal property
subject to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Loan Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Standard Qualifications, each related
Mortgage (or equivalent document) creates a valid and enforceable lien and
security interest on the items of personalty described above. No representation
is made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements are required in order to effect such
perfection. (10) Condition of Property. Seller or the originator of the Mortgage
Loan inspected or caused to be inspected each related Mortgaged Property within
six months of origination of the Mortgage Loan and within twelve months of the
Cut-off Date. An engineering report or property condition assessment was
prepared in connection with the origination of each Mortgage Loan no more than
twelve months prior to the Cut-off Date. To the Seller’s knowledge, based solely
upon due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each Exhibit B-4
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103025.jpg]
related Mortgaged Property was free and clear of any material damage (other than
(i) any damage or deficiency that is estimated to cost less than $50,000 to
repair, (ii) any deferred maintenance for which escrows were established at
origination and (iii) any damage fully covered by insurance) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan. (11) Taxes and Assessments. All real estate taxes,
governmental assessments and other similar outstanding governmental charges
(including, without limitation, water and sewage charges), or installments
thereof, that could be a lien on the related Mortgaged Property that would be of
equal or superior priority to the lien of the Mortgage and that prior to the
Cut-off Date have become delinquent in respect of each related Mortgaged
Property have been paid, or an escrow of funds has been established in an amount
sufficient to cover such payments and reasonably estimated interest and
penalties, if any, thereon. For purposes of this representation and warranty,
real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority. (12) Condemnation. As of the date of
origination and to the Seller’s knowledge as of the Cut- off Date, there is no
proceeding pending, and, to the Seller’s knowledge as of the date of origination
and as of the Cut-off Date, there is no proceeding threatened, for the total or
partial condemnation of such Mortgaged Property that would have a material
adverse effect on the value, use or operation of the Mortgaged Property. (13)
Actions Concerning Mortgage Loan. To the Seller’s knowledge, based on evaluation
of the Title Policy (as defined in paragraph 6), an engineering report or
property condition assessment as described in paragraph 10, applicable local law
compliance materials as described in paragraph 24, reasonable and customary
bankruptcy, civil records, UCC-1, and judgment searches of the Borrowers and
guarantors, and the ESA (as defined in paragraph 40), on and as of the date of
origination and as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, involving any Borrower, guarantor, or Borrower’s interest in
the Mortgaged Property, an adverse outcome of which would reasonably be expected
to materially and adversely affect (a) such Borrower’s title to the Mortgaged
Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Loan Documents or (f) the
current principal use of the Mortgaged Property. (14) Escrow Deposits. All
escrow deposits and payments required to be escrowed with lender pursuant to
each Mortgage Loan are in the possession, or under the control, of the Seller or
its servicer, and there are no deficiencies (subject to any applicable grace or
cure periods) in connection therewith, and all such escrows and deposits (or the
right thereto) that are required to be escrowed with lender under the related
Loan Documents are being conveyed by the Seller to the Issuer or its servicer.
(15) No Holdbacks. The Stated Principal Balance as of the Cut-off Date of the
Collateral Interest attached as Exhibit A to this Agreement has been fully
disbursed as of the Cut-off Exhibit B-5 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103026.jpg]
Date and there is no requirement for future advances thereunder except in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Borrower or other
considerations determined by Seller to merit such holdback. (16) Insurance. Each
related Mortgaged Property is, and is required pursuant to the related Mortgage
to be, insured by a property insurance policy providing coverage for loss in
accordance with coverage found under a “special cause of loss form” or “all risk
form” that includes replacement cost valuation issued by an insurer meeting the
requirements of the related Loan Documents and having a claims-paying or
financial strength rating of any one of the following: (i) at least “A-:VII”
from A.M. Best Company, (ii) at least “A3” (or the equivalent) from Moody’s
Investors Service, Inc. (“Moody’s”) or (iii) at least “A-“ from Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC Business
(“S&P”) (collectively the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Mortgage Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the Borrower and included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property. Each related Mortgaged Property is also covered, and required to be
covered pursuant to the related Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than 12 months (or with respect to each Mortgage Loan on a single
asset with a principal balance of $50 million or more, 18 months). If any
material part of the improvements, exclusive of a parking lot, located on a
Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in an amount that is at least equal
to the lesser of (1) the outstanding principal balance of the Mortgage Loan and
(2) the maximum amount of such insurance available under the National Flood
Insurance Program. If the Mortgaged Property is located within 25 miles of the
coast of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South
Carolina or North Carolina, the related Borrower is required to maintain
coverage for windstorm and/or windstorm related perils and/or “named storms”
issued by an insurer meeting the Insurance Rating Requirements or endorsement
covering damage from windstorm and/or windstorm related perils and/or named
storms. The Mortgaged Property is covered, and required to be covered pursuant
to the related Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate. Exhibit B-6 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103027.jpg]
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable, was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable, would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer rated at least “A:VII” by
A.M. Best Company or “A3” (or the equivalent) from Moody’s or “A-“ by S&P, in an
amount not less than 100% of the SEL or PML, as applicable. The Loan Documents
require insurance proceeds in respect of a property loss to be applied either
(a) to the repair or restoration of all or part of the related Mortgaged
Property, with respect to all property losses in excess of 5% of the then
outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the reduction of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon. All premiums on all insurance policies referred to in this section
required to be paid as of the Cut-off Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of the Trustee. Each related
Mortgage Loan obligates the related Borrower to maintain all such insurance and,
at such Borrower’s failure to do so, authorizes the lender to maintain such
insurance at the Borrower’s cost and expense and to charge such Borrower for
related premiums. All such insurance policies (other than commercial liability
policies) require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller. (17) Access; Utilities; Separate Tax Lots. Each Mortgaged
Property (a) is located on or adjacent to a public road and has direct legal
access to such road, or has access via an irrevocable easement or irrevocable
right of way permitting ingress and egress to/from a public road, (b) is served
by or has uninhibited access rights to public or private water and sewer (or
well and septic) and all required utilities, all of which are appropriate for
the current use of the Mortgaged Property, and (c) constitutes one or more
separate tax parcels which do not include any property which is not part of the
Mortgaged Property or is subject to an endorsement under the related Title
Policy insuring the Mortgaged Property, or in certain cases, an application has
been, or will be, made to the applicable governing authority for creation of
separate tax lots, in which case the Mortgage Loan requires the Borrower to
escrow an amount sufficient to pay taxes for the existing tax parcel of which
the Mortgaged Property is a part until the separate tax lots are created or the
non-recourse carveout Exhibit B-7 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103028.jpg]
guarantor under the Mortgage Loan has indemnified the mortgagee for any loss
suffered in connection therewith. (18) No Encroachments. To Seller’s knowledge
based solely on surveys obtained in connection with origination (which may have
been a previously existing “as built” survey) and the lender’s Title Policy (or,
if such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage Loan, all material improvements
that were included for the purpose of determining the appraised value of the
related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No material improvements encroach upon any easements except for
encroachments the removal of which would not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements have been obtained under the Title Policy. (19) No Contingent
Interest or Equity Participation. No Mortgage Loan has a shared appreciation
feature, any other contingent interest feature or a negative amortization
feature or an equity participation by Seller. (20) [Intentionally left blank.]
(21) Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury. (22) Authorized to do Business. To the extent
required under applicable law, as of the Cut-off Date and as of each date that
Seller held the Mortgage Note, Seller was authorized to transact and do business
in the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Issuer. (23) Trustee under Deed of
Trust. With respect to each Mortgage which is a deed of trust, as of the date of
origination and, to the Seller’s knowledge, as of the Closing Date, a trustee,
duly qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with the
Mortgage and applicable law or may be substituted in accordance with the
Mortgage and applicable law by the related mortgagee. (24) Local Law Compliance.
To the Seller’s knowledge, based upon any of a letter from any governmental
authorities, a legal opinion, an architect’s letter, a zoning consultant’s
report, an endorsement to the related Title Policy, or other affirmative
investigation of local law compliance consistent with the investigation
conducted by the Seller for similar commercial, Exhibit B-8 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103029.jpg]
multi-family and manufactured housing community mortgage loans intended for
securitization, with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan and as of the Cut-off Date, there are no material
violations of applicable zoning ordinances, building codes and land laws
(collectively “Zoning Regulations”) other than those which (i) constitute a
legal non-conforming use or structure, as to which the Mortgaged Property may be
restored or repaired to the full extent necessary to maintain the use of the
structure immediately prior to a casualty or the inability to restore or repair
to the full extent necessary to maintain the use or structure immediately prior
to the casualty would not materially and adversely affect the use or operation
of the Mortgaged Property, (ii) are insured by the Title Policy or other
insurance policy, (iii) are insured by law and ordinance insurance coverage in
amounts customarily required by the Seller for loans originated for
securitization that provides coverage for additional costs to rebuild and/or
repair the property to current Zoning Regulations or (iv) would not have a
material adverse effect on the Mortgage Loan. The terms of the Loan Documents
require the Borrower to comply in all material respects with all applicable
governmental regulations, zoning and building laws. (25) Licenses and Permits.
Each Borrower covenants in the Loan Documents that it shall keep all material
licenses, permits and applicable governmental authorizations necessary for its
operation of the Mortgaged Property in full force and effect, and to the
Seller’s knowledge based upon a letter from any government authorities or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial, multi-family and
manufactured housing community mortgage loans intended for securitization, all
such material licenses, permits and applicable governmental authorizations are
in effect. The Mortgage Loan requires the related Borrower to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.
(26) Recourse Obligations. The Loan Documents for each Mortgage Loan provide
that such Mortgage Loan is non-recourse to the related parties thereto except
that (a) the related Borrower and at least one individual or entity shall be
fully liable for actual losses, liabilities, costs and damages arising from
certain acts of the related Borrower and/or its principals specified in the
related Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property, and (iv)
any breach of the environmental covenants contained in the related Loan
Documents, and (b) the Mortgage Loan shall become full recourse to the related
Borrower and at least one individual or entity, if the related Borrower files a
voluntary petition under federal or state bankruptcy or insolvency law. (27)
Mortgage Releases. The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) releases of
out- parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which Exhibit B-9 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103030.jpg]
were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (d) as
required pursuant to an order of condemnation. (28) Financial Reporting and Rent
Rolls. The Loan Documents for each Mortgage Loan require the Borrower to provide
the owner or holder of the Mortgage with quarterly or monthly (other than for
single-tenant properties) and annual operating statements, and quarterly or
monthly (other than for single-tenant properties) rent rolls for properties that
have leases contributing more than 5% of the in-place base rent and annual
financial statements, which annual financial statements with respect to each
Mortgage Loan with more than one Borrower are in the form of an annual combined
balance sheet of the Borrower entities (and no other entities), together with
the related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis. (29) Acts of Terrorism Exclusion. With respect
to each Mortgage Loan over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
Mortgage Loan, the related special- form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s knowledge, do not, as of the Cut-off Date, specifically exclude Acts
of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Mortgage Loan, the related Loan Documents generally only require that
the related Borrower take commercially reasonable efforts to obtain insurance
against damage resulting from acts of terrorism and other acts of sabotage
unless lack of such insurance will result in a downgrade of the ratings of the
related Mortgage Loan. (30) Due on Sale or Encumbrance. Subject to specific
exceptions set forth below, each Mortgage Loan contains a “due on sale” or other
such provision for the acceleration of the payment of the principal balance of
such Mortgage Loan if, without the consent of the holder of the Mortgage (which
consent, in some cases, may not be unreasonably withheld) and/or complying with
the requirements of the related Loan Documents (which provide for transfers
without the consent of the lender which are customarily acceptable to the Seller
lending on the security of property comparable to the related Mortgaged
Property, including, without limitation, transfers of worn-out or obsolete
furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Loan Documents), (a) the related Mortgaged Property, or any
equity interest of greater than 50% in the related Borrower, is directly or
indirectly pledged, transferred or sold, other than as related to (i) family and
estate planning transfers or transfers upon death or legal incapacity, (ii)
transfers to certain affiliates as defined in the related Loan Documents, (iii)
transfers that do not result in a change of Control of the related Borrower or
Exhibit B-10 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103031.jpg]
transfers of passive interests so long as the guarantor retains Control, (iv)
transfers to another holder of direct or indirect equity in the Borrower, a
specific Person designated in the related Loan Documents or a Person satisfying
specific criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraph (27) herein, or (vii) by reason of any mezzanine debt that existed
at the origination of the related Mortgage Loan, or future permitted mezzanine
debt in, each case as set forth in Schedule 1(b) or Schedule 1(c) to this Annex
C, or (b) the related Mortgaged Property is encumbered with a subordinate lien
or security interest against the related Mortgaged Property, other than (i) any
Companion Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests, (iii) any Crossed Mortgage Loan as set forth in Schedule 1(d) to this
Annex C or (iv) Permitted Encumbrances. For purposes of the foregoing
representation, “Control” means the power to direct the management and policies
of an entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. (31)
Single-Purpose Entity. Each Mortgage Loan requires the Borrower to be a Single-
Purpose Entity for at least as long as the Mortgage Loan is outstanding. Both
the Loan Documents and the organizational documents of the Borrower with respect
to each Mortgage Loan with a Stated Principal Balance as of the Cut-off Date in
excess of $5 million provide that the Borrower is a Single-Purpose Entity, and
each Mortgage Loan with a Stated Principal Balance as of the Cut-off Date of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Borrower. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Stated Principal Balance as of the Cut-off Date equal to $5 million
or less, its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Borrower for a Crossed Mortgage Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity. (32)
Intentionally left blank. (33) Floating Interest Rates. Each Mortgage Loan bears
interest at a floating rate of interest that is based on LIBOR plus a margin
(which interest rate may be subject to a minimum or “floor” rate). (34) Ground
Leases. For purposes of this Agreement, a “Ground Lease” shall mean a lease
creating a leasehold estate in real property where the fee owner as the ground
lessor or sub ground lessor conveys for a term or terms of years its entire
interest in the land and buildings and other improvements, if any, comprising
the premises demised under such lease to the Exhibit B-11 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103032.jpg]
ground lessee (who may, in certain circumstances, own the building and
improvements on the land), subject to the reversionary interest of the ground
lessor as fee owner and does not include industrial development agency (IDA) or
similar leases for purposes of conferring a tax abatement or other benefit. With
respect to any Mortgage Loan where the Mortgage Loan is secured by a leasehold
estate under a Ground Lease in whole or in part, and the related Mortgage does
not also encumber the related lessor’s fee interest in such Mortgaged Property,
based upon the terms of the Ground Lease and any estoppel or other agreement
received from the ground lessor in favor of Seller, its successors and assigns,
Seller represents and warrants that: (a) The Ground Lease or a memorandum
regarding such Ground Lease has been duly recorded or submitted for recordation
in a form that is acceptable for recording in the applicable jurisdiction. The
Ground Lease or an estoppel or other agreement received from the ground lessor
permits the interest of the lessee to be encumbered by the related Mortgage and
does not restrict the use of the related Mortgaged Property by such lessee, its
successors or assigns in a manner that would materially adversely affect the
security provided by the related Mortgage; (b) The lessor under such Ground
Lease has agreed in a writing included in the related Collateral Interest File
(or in such Ground Lease) that the Ground Lease may not be amended or modified,
or canceled or terminated by agreement of lessor and lessee, without the prior
written consent of the lender (except termination or cancellation if (i) notice
of a default under the Ground Lease is provided to lender and (ii) such default
is curable by lender as provided in the Ground Lease but remains uncured beyond
the applicable cure period), and no such consent has been granted by the Seller
since the origination of the Mortgage Loan except as reflected in any written
instruments which are included in the related Collateral Interest File; (c) The
Ground Lease has an original term (or an original term plus one or more optional
renewal terms, which, under all circumstances, may be exercised, and will be
enforceable, by either Borrower or the mortgagee) that extends not less than 20
years beyond the stated maturity of the related Mortgage Loan, or 10 years past
the stated maturity if such Mortgage Loan fully amortizes by the stated maturity
(or with respect to a Mortgage Loan that accrues on an actual 360 basis,
substantially amortizes); (d) The Ground Lease either (i) is not subject to any
liens or encumbrances superior to, or of equal priority with, the Mortgage,
except for the related fee interest of the ground lessor and the Permitted
Encumbrances, or (ii) is subject to a subordination, non-disturbance and
attornment agreement to which the mortgagee on the lessor’s fee interest in the
Mortgaged Property is subject; (e) The Ground Lease does not place commercially
unreasonable restrictions on the identity of the Mortgagee and the Ground Lease
is assignable to the holder of the Mortgage Loan and its successors and assigns
without the consent of the lessor thereunder, and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of the lessor; Exhibit B-12
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103033.jpg]
(f) The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date; (g) The Ground Lease or
ancillary agreement between the lessor and the lessee requires the lessor to
give to the lender written notice of any default, and provides that no notice of
default or termination is effective against the lender unless such notice is
given to the lender; (h) A lender is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain possession of the interest
of the lessee under the Ground Lease through legal proceedings) to cure any
default under the Ground Lease which is curable after the lender’s receipt of
notice of any default before the lessor may terminate the Ground Lease; (i) The
Ground Lease does not impose any restrictions on subletting that would be viewed
as commercially unreasonable by the Seller in connection with loans originated
for securitization; (j) Under the terms of the Ground Lease, an estoppel or
other agreement received from the ground lessor and the related Mortgage (taken
together), any related insurance proceeds or the portion of the condemnation
award allocable to the ground lessee’s interest (other than (i) de minimis
amounts for minor casualties or (ii) in respect of a total or substantially
total loss or taking as addressed in clause (k) below) will be applied either to
the repair or to restoration of all or part of the related Mortgaged Property
with (so long as such proceeds are in excess of the threshold amount specified
in the related Loan Documents) the lender or a trustee appointed by it having
the right to hold and disburse such proceeds as repair or restoration
progresses, or to the payment of the outstanding principal balance of the
Mortgage Loan, together with any accrued interest; (k) In the case of a total or
substantially total taking or loss, under the terms of the Ground Lease, an
estoppel or other agreement and the related Mortgage (taken together), any
related insurance proceeds, or portion of the condemnation award allocable to
ground lessee’s interest in respect of a total or substantially total loss or
taking of the related Mortgaged Property to the extent not applied to
restoration, will be applied first to the payment of the outstanding principal
balance of the Mortgage Loan, together with any accrued interest; and (l)
Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding. Exhibit B-13 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103034.jpg]
(35) Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all material respects, legal and have
met customary industry standards for servicing of similar commercial loans. (36)
Origination and Underwriting. The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit B.
(37) No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mortgage Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments as of the Closing Date. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in Schedule 1(a) to this Exhibit B. No person other than the holder of such
Mortgage Loan (subject to the related Participation Agreement) may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Loan Documents. (38) Bankruptcy. As of the date of origination of the
related Mortgage Loan and to the Seller’s knowledge as of the Cut-off Date, no
Borrower, guarantor or tenant occupying a single-tenant property is a debtor in
state or federal bankruptcy, insolvency or similar proceeding. (39) Organization
of Borrower. With respect to each Mortgage Loan, in reliance on certified copies
of the organizational documents of the Borrower delivered by the Borrower in
connection with the origination of such Mortgage Loan, the Borrower is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico. Except with respect to
any Crossed Mortgage Loan, no Mortgage Loan has a Borrower that is an Affiliate
of another Borrower. (An “Affiliate” for purposes of this paragraph (39) means,
a Borrower that is under direct or indirect common ownership and control with
another Borrower.) (40) Environmental Conditions. A Phase I environmental site
assessment (or update of a previous Phase I and or Phase II site assessment)
and, with respect to certain Mortgage Loans, a Phase II environmental site
assessment (collectively, an “ESA”) meeting ASTM requirements was conducted by a
reputable environmental consultant in connection with such Exhibit B-14
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103035.jpg]
Mortgage Loan within 12 months prior to its origination date (or an update of a
previous ESA was prepared), and such ESA either (i) did not identify the
existence of recognized environmental conditions (as such term is defined in
ASTM E1527-05 or its successor, hereinafter “Environmental Condition”) at the
related Mortgaged Property or the need for further investigation with respect to
any Environmental Condition that was identified, or (ii) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true: (A) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
environmental laws or the Environmental Condition has been escrowed by the
related Borrower and is held or controlled by the related lender; (B) if the
only Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Borrower that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the Environmental Condition
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) a secured creditor
environmental policy or a pollution legal liability insurance policy that covers
liability for the Environmental Condition was obtained from an insurer rated no
less than A- (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party not
related to the Borrower was identified as the responsible party for such
Environmental Condition and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Borrower having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property. (41) Appraisal. The Servicing File contains an appraisal of
the related Mortgaged Property with an appraisal date within 6 months of the
Mortgage Loan origination date, and within 12 months of the Closing Date. The
appraisal is signed by an appraiser who is either a Member of the Appraisal
Institute (“MAI”) and/or has been licensed and certified to prepare appraisals
in the state where the Mortgaged Property is located. Each appraiser has
represented in such appraisal or in a supplemental letter that the appraisal
satisfies the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation and has certified that such appraiser had no interest, direct or
indirect, in the Mortgaged Property or the Borrower or in any loan made on the
security thereof, and its compensation is not affected by the approval or
disapproval of the Mortgage Loan. The appraisal (or a separate letter) contains
a statement by the appraiser to the effect that the appraisal guidelines of
Title XI of the Financial Institution Reform, Recovery and Enforcement Act of
1989 were followed in preparing the appraisal. Exhibit B-15 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103036.jpg]
(42) Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any mortgage loan that is not held by the Issuer. (43)
Advance of Funds by the Seller. After origination, no advance of funds has been
made by Seller to the related Borrower other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Borrower or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a lender-controlled lockbox if required or
contemplated under the related lease or Loan Documents). Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under a Mortgage Loan, other than contributions made on or prior to the
date hereof. (44) Compliance with Anti-Money Laundering Laws. Seller has
complied in all material respects with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan, the failure to comply with
which would have a material adverse effect on the Mortgage Loan. C.
Representations and Warranties Concerning Mezzanine Loans. With respect to each
Mezzanine Loan: (1) Whole Loan. Each Mezzanine Loan is a whole loan and not a
participation interest in a loan. (2) Loan Document Status. Each related
mezzanine note, pledge agreement, guaranty and any other agreement executed by
or on behalf of the related mezzanine Borrower, guarantor or other obligor in
connection with such Mezzanine Loan is the legal, valid and binding obligation
of the related mezzanine Borrower, guarantor or other obligor (subject to any
non- recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency, one action, or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except the Standard Qualifications. Except as set forth in the immediately
preceding sentences, there is no valid offset, defense, counterclaim or right of
rescission available to the related mezzanine Borrower with respect to any of
the related note or other Mezzanine Loan documents, including, without
limitation, any such valid offset, defense, counterclaim or right based on
intentional fraud by Seller in connection with the origination of the Mezzanine
Loan, that would deny the mezzanine lender the principal benefits intended to be
provided by the note or other Mezzanine Loan documents. (3) Pledged Equity. The
Mezzanine Loan is secured by a pledge of 100% of the direct or indirect equity
interests the entity or entities that own the related Mortgaged Property or
Mortgaged Properties. (4) Pledge Provisions. The Mezzanine Loan documents for
each Mezzanine Loan contain provisions that render the rights and remedies of
the holder thereof adequate for the practical realization against the pledged
equity interests of the principal benefits of the security intended to be
provided thereby, including realization by UCC foreclosure subject to the
limitations set forth in the Standard Qualifications. Exhibit B-16
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103037.jpg]
(5) Loan Document Status; Waivers and Modifications. Since origination and
except by written instruments set forth in the related Collateral Interest File
or as otherwise provided in the related Mezzanine Loan documents (a) the
material terms of the related Mezzanine Loan documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect that could be reasonably expected to have a material adverse effect
on such Mezzanine Loan; (b) no pledged equity has been released from the lien of
the related pledge agreement in any manner which materially interferes with the
security intended to be provided by such pledge agreement; and (c) neither the
related mezzanine Borrower nor the related guarantor has been released from its
material obligations under the Mezzanine Loan. With respect to each Mezzanine
Loan, except as contained in a written document included in the Collateral
Interest File, there have been no modifications, amendments or waivers, that
could be reasonably expected to have a material adverse effect on such Mezzanine
Loan consented to by Seller on or after the Cut-off Date. (6) Lien; Valid
Assignment. Subject to the Standard Qualifications, each assignment of Mezzanine
Loan and agreements executed in connection therewith to the Issuer constitutes a
legal, valid and binding assignment to the Issuer. Each Mezzanine Loan is freely
assignable without the consent of the related Borrower. The pledge of the
collateral for the Mezzanine Loan creates a legal, valid and enforceable first
priority security interest in such collateral, except as the enforcement thereof
may be limited by the Standard Qualifications. Notwithstanding anything herein
to the contrary, no representation is made as to the perfection of any security
interest in personal property to the extent that possession or control of such
items or actions other than the filing of UCC financing statements is required
in order to effect such perfection. (7) UCC 9 Policies. If the Seller’s security
interest in the Mezzanine Loan is covered by a UCC 9 insurance policy, with
respect to the “UCC 9” policy relating to the Mezzanine Loan: (i) such policy is
assignable by the Seller to the Issuer, (ii) such policy is in full force and
effect, (iii) all premiums thereon have been paid, (iv) no claims have been made
by or on behalf of the Seller thereunder, and (v) no claims have been paid
thereunder. (8) Cross-Defaults. An event of default under the related Mortgage
Loan will constitute an event of default with respect to the related Mezzanine
Loan. (9) Payment Procedure. If a cash management agreement is in place with
respect to the Mortgage Loan and Mezzanine Loan, except following the occurrence
and during the occurrence of a Mortgage Loan event of default, any funds
remaining in the related lockbox account for the Mortgage Loan after payment of
all amounts due under the Loan Documents are required to be distributed to the
holder of the Mezzanine Loan and distributed by the holder or the servicer of
the Mortgage Loan, to the holder of the Mezzanine Loan in accordance with the
Mezzanine Loan documents. (10) Insurance Proceeds. The Mezzanine Loan documents
require that all insurance policies procured by the Mortgage Loan Borrower with
respect to the property under the related Loan Documents name the mezzanine
lender, the related mezzanine Borrower and their respective successors and
assigns as the insured or additional insured, as their respective interests may
appear. Exhibit B-17 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103038.jpg]
(11) Actions Concerning Mezzanine Loan. To the Seller’s knowledge, based on
judgment searches of the mezzanine Borrowers and guarantors, on and as of the
date of origination and as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, involving any mezzanine Borrower an adverse outcome
of which would reasonably be expected to materially and adversely affect (a) the
validity or enforceability of the Mezzanine Loan, (b) such mezzanine Borrower’s
ability to perform under the Mezzanine Loan, (c) such guarantor’s ability to
perform under the related guaranty or (d) the principal benefit of the security
intended to be provided by the Mezzanine Loan documents. (12) Escrow Deposits.
All escrow deposits and payments required to be escrowed with lender pursuant to
each Mezzanine Loan are in the possession, or under the control, of the Seller
or its servicer, and there are no deficiencies (subject to any applicable grace
or cure periods) in connection therewith, and all such escrows and deposits (or
the right thereto) that are required to be escrowed with lender under the
related Mezzanine Loan documents are being conveyed by the Seller to the Issuer
or its servicer. (13) No Holdbacks. The Stated Principal Balance as of the
Cut-off Date of the Mezzanine Loan attached as Exhibit A to this Agreement has
been fully disbursed as of the Cut-off Date and there is no requirement for
future advances thereunder except in those cases where the full amount of the
Mezzanine Loan has been disbursed but a portion thereof is being held in escrow
or reserve accounts pending the satisfaction of certain conditions relating to
leasing, repairs or other matters with respect to the related Mortgaged
Property, the Borrower or other considerations determined by Seller to merit
such holdback. (14) No Contingent Interest or Equity Participation. No Mezzanine
Loan has a shared appreciation feature, any other contingent interest feature or
a negative amortization feature or an equity participation by Seller. (15)
Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mezzanine Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury. (16) Single-Purpose Entity. Each Mezzanine
Loan requires the mezzanine Borrower to be a Single-Purpose Entity for at least
as long as the Mezzanine Loan is outstanding. Both the Mezzanine Loan documents
and the organizational documents of the Borrower with respect to each Mezzanine
Loan with a Stated Principal Balance as of the Cut-off Date in excess of $5
million provide that the Borrower is a Single-Purpose Entity, and each Mezzanine
Loan with a Stated Principal Balance as of the Cut-off Date of $20 million or
more has a counsel’s opinion regarding non-consolidation of the Borrower. For
this purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mezzanine Loan has a
Stated Principal Balance as of the Cut-off Date equal to $5 million or less, its
organizational documents or the related Mezzanine Loan documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning the equity collateral securing the Mezzanine Loans and
prohibit it from engaging in any business unrelated to its ownership of the
equity collateral, and whose organizational documents further provide, or which
entity represented in the related Mezzanine Loan documents, substantially to the
effect that it does not have any assets other than those related Exhibit B-18
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103039.jpg]
to the equity collateral securing the Mezzanine Loans, or any indebtedness other
than as permitted by the related Mezzanine Loan documents, that it has its own
books and records and accounts separate and apart from those of any other
person, and that it holds itself out as a legal entity, separate and apart from
any other person or entity. (17) Floating Interest Rates. Each Mezzanine Loan
bears interest at a floating rate of interest that is based on LIBOR plus a
margin (which interest rate may be subject to a minimum or “floor” rate). (18)
Servicing. The servicing and collection practices used by the Seller with
respect to the Mezzanine Loan have been, in all material respects, legal and
have met customary industry standards for servicing of similar commercial loans.
(19) Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mezzanine Loan have been, in all material respects, legal and as of the
date of its origination, such Mezzanine Loan and the origination thereof
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination of such Mezzanine Loan;
provided that such representation and warranty does not address or otherwise
cover any matters with respect to federal, state or local law otherwise covered
in this Annex C. (20) No Material Default; Payment Record. No Mezzanine Loan has
been more than 30 days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of the date
hereof, no Mezzanine Loan is more than 30 days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Closing Date. To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mezzanine Loan or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either clause (a) or
clause (b), materially and adversely affects the value of the Mezzanine Loan,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by the Seller in Schedule 1(a) to this Exhibit B. No person other
than the holder of such Mezzanine Loan (subject to the related Participation
Agreement) may declare any event of default under the Mezzanine Loan or
accelerate any indebtedness under the Mezzanine Loan documents. (21) Bankruptcy.
As of the date of origination of the related Mezzanine Loan and to the Seller’s
knowledge as of the Cut-off Date, no mezzanine Borrower is a debtor in state or
federal bankruptcy, insolvency or similar proceeding. (22) Organization of
Mezzanine Borrower. With respect to each Mezzanine Loan, in reliance on
certified copies of the organizational documents of the Borrower delivered by
the Borrower in connection with the origination of such Mezzanine Loan, the
Borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Exhibit
B-19 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103040.jpg]
(23) Advance of Funds by the Seller. After origination, no advance of funds has
been made by Seller to the related Borrower other than in accordance with the
Mezzanine Loan documents, and, to Seller’s knowledge, no funds have been
received from any person other than the related mezzanine Borrower or an
affiliate for, or on account of, payments due on the Mezzanine Loan (other than
as contemplated by the Mezzanine Loan documents, such as, by way of example and
not in limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Loan Documents). Neither Seller nor any affiliate thereof has any obligation to
make any capital contribution to any Borrower under a Mezzanine Loan, other than
contributions made on or prior to the date hereof. (24) Compliance with
Anti-Money Laundering Laws. Seller has complied in all material respects with
all applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 with respect to the origination of the
Mezzanine Loan, the failure to comply with which would have a material adverse
effect on the Mezzanine Loan. D. Representations and Warranties Concerning Pari
Passu Participations. With respect to each Pari Passu Participation (the “CLO
Participation”): (1) A custodian (the “Participation Custodian”) on behalf of
the holder of the CLO Participation and each holder (each, a “Third Party
Participant”) of any related participation (the “Other Participation Interests”)
is the record mortgagee of the related Mortgage Loan and, if applicable,
Mezzanine Loan, pursuant to a custodial agreement and a Participation Agreement
that is legal, valid and enforceable as between its parties, and which provides
that the Seller as holder of the CLO Participation has full power, authority and
discretion to appoint the Servicer to service the Mortgage Loan and, if
applicable, Mezzanine Loan, subject to the consent or approval rights of the
Third Party Participants; (2) The holder of each Other Participation Interest is
required to pay its pro rata share of any expenses, costs and fees associated
with servicing and enforcing rights and remedies under the related Mortgage Loan
and, if applicable, Mezzanine Loan, upon request therefor by the holder of the
CLO Participation; (3) Each Participation Agreement is effective to convey the
CLO Participation to the Seller and the related Other Participation Interests to
the related Third Party Participants and is not intended to be or effective as a
loan or other financing secured by the Mortgage Loan and, if applicable,
Mezzanine Loan. The holder of the CLO Participation owes no fiduciary duty or
obligation to any Third Party Participant pursuant to the Participation
Agreement; (4) All amounts due and owing to any Third Party Participant pursuant
to each Participation Agreement have been duly and timely paid. There is no
default by the holder of the CLO Participation, or to the Seller’s knowledge, by
any Third Party Participant under any Participation Agreement; (5) To the
Seller’s knowledge, no Third Party Participant is a debtor in any outstanding
proceeding pursuant to the federal bankruptcy code; Exhibit B-20
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103041.jpg]
(6) The Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of the CLO
Participation is or may become obligated; (7) The role, rights and
responsibilities of the holder of the CLO Participation are assignable by the
Seller without consent or approval other than those that have been obtained. (8)
The terms of the Participation Agreement do not require or obligate the holder
of the CLO Participation or its successor or assigns to repurchase any Other
Participation Interest under any circumstances; (9) The Seller, in selling any
Other Participation Interest to a Third Party Participant made no
misrepresentation, fraud or omission of information necessary for such Third
Party Participant to make an informed decision to purchase the Other
Participation Interest; and (10) Either (A) the CLO Participation is treated as
a real estate asset for purposes of Section 856(c) of the Code, and the interest
payable pursuant to such Participation is treated as interest on an obligation
secured by a mortgage on real property for purposes of Section 856(c) of the
Code, or (B) the CLO Participation qualifies as a security that would not
otherwise cause GPMT to fail to qualify as a REIT under the Code (including
after the sale, transfer and assignment to the Issuer of such Participation).
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein. Exhibit B-21
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103042.jpg]
Schedule 1(a) to Exhibit B EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
Representation numbers referred to below relate to the corresponding Collateral
Interest representations and warranties set forth in this Schedule 1(a) to
Exhibit B. Rep. No. on Collateral Interest Description of Exception Exhibit B
(B)(4) Perkins Rowe As contemplated by the related Loan Documents, (Loan
Document the Parrish of East Baton Rouge and the City of Status – Waivers Baton
Rouge exercised a taking of a small strip of and Modifications) the Mortgaged
Property. As a result, the related borrower released the small portion of the
Mortgaged Property being taken from the lien of the related Mortgage Loan. The
proceeds of the condemnation sale (totaling $381,864) were deposited into the
cash management account (as to $300,000) and deposited into the tenant
improvements/leasing reserve (as to $81,864). (B)(4) Lincoln Place The related
Loan Documents are currently in the (Loan Document Patewood Corporate Park
process of being amended. It is expected that such Status – Waivers Tustin
Commons amendments will be executed and effective prior to and Modifications)
Hotel Phillips the Closing Date. No assurance can be given that the currently
contemplated amendments will be executed and effective on or after the Closing
Date. (B)(5) Shippan Landing The full right to assign the related Mortgage Loan
is (Lien, Valid limited by the related Loan Documents, which Assignment) provide
that, except during continuance of a Commercial Real Estate Loan Event of
Default, any portion of the related Mortgage Loan that constitutes the unfunded
Future TI/LC Advances cannot be transferred to any person that has a net worth
of less than $35,000,000.00 (provided that this requirement does not apply to
any repurchase or warehouse facility). Schedule (1)(a)-1 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103043.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(5)
Sheraton Kauai The full right to assign the related Mortgage Loan is (Lien,
Valid limited by the related Loan Documents, which Assignment) provide that,
except during continuance of a Commercial Real Estate Loan Event of Default, the
lender may not sell, transfer or assign the Mortgage Loan, or grant
participations therein or issue mortgage pass-through certificates or other
securities to a short list of “Prohibited Transferees” identified in the related
Loan Documents. (B)(5) South City Plaza The Mortgaged Property is encumbered by
two (Lien, Valid loans, both of which are, in part, included in the Assignment)
related Collateral Interest: a subordinate Mortgage Loan, which is a legal,
valid and enforceable second lien on the related borrower’s fee or leasehold
interest in the related Mortgaged Property; and the senior Mortgage Loan which
constitutes a legal, valid and enforceable first lien on the related borrower’s
fee or leasehold interest in the related Mortgaged Property. (B)(6) South City
Plaza The subordinate Mortgage Loan constitutes a second (Permitted Liens;
priority lien and is subordinate to the senior Title Insurance) Mortgage Loan,
which constitutes a first priority lien. (B)(7) Lincoln Place There is existing1
mezzanine debt secured directly (Junior Liens) by interests in the related
borrower as evidenced by that certain mezzanine loan originated by the
underlying seller in the maximum principal amount of up to $9,475,000. Such
mezzanine loan is not included in the Collateral Interest and will not be
acquired by the Issuer. 1 The related mezzanine loan cannot be funded until
written consent is obtained from the City of Miami Beach, Florida, as ground
lessor, under the related Loan Documents. If the consent of the City of Miami
Beach, Florida, as ground lessor, is not obtained, the contemplated mezzanine
loan may be restructured as preferred equity. No assurances can be made that the
mezzanine loan or a preferred equity investment will be funded and effective
before, on or after the Closing Date. Schedule (1)(a)-2 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103044.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(7)
Continental Plaza There is existing junior mezzanine debt secured (Junior Liens)
directly or indirectly by interests in the related borrower as evidenced by that
certain junior mezzanine loan originated by RCG LV Debt V REIT, LP in the
original principal amount of $11,500,000. Such junior mezzanine loan is not
included in the Collateral Interest and will not be acquired by the Issuer.
(B)(7) South City Plaza The subordinate Mortgage Loan is a subordinate lien
(Junior Liens) secured by the same Mortgaged Property. (B)(7) Hotel Phillips
There is existing junior debt secured directly by (Junior Liens) interests in
the related borrower as evidenced by that certain loan originated by Hotel
Phillips VII Lender, LLC and ALP KC, LLC in the maximum principal amount of up
to $5,476,690. There is also existing unsecured junior debt made by the same
lenders to the master tenant in the maximum principal amount of up to $3,050,000
and additional junior unsecured debt made by the same lenders to the sole member
of the sole member of the related borrower in the maximum principal amount of up
to $4,400,000. Such junior unsecured debt and the junior loan is not included in
the Collateral Interest and will not be acquired by the Issuer. (B)(7) Lahaina
Cannery Mall There is existing mezzanine debt secured directly by (Junior Liens)
Continental Plaza interests in the related borrower as evidenced by the Bank of
America Tower I related mezzanine loan originated by the underlying Patewood
Corporate Center seller which is included in the Collateral Interest. Sunset
Industrial Park (B)(8) South City Plaza The senior Mortgage Loan Assignment of
Leases, (Assignment of Rents and Profits creates a valid first-priority Leases,
Rents and collateral assignment of, or a valid first-priority lien Profits) or
security interest in, rents and certain rights under the related lease or leases
and the subordinate Mortgage Loan Assignment of Leases, Rents and Profits
creates a valid second-priority collateral assignment of, or a valid
second-priority lien or security interest in, rents and certain rights under the
related lease or leases. Schedule (1)(a)-3 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103045.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(10)
Lincoln Place The property condition assessments for the related (Condition of
Perkins Rowe Mortgaged Properties are dated more than twelve Property) Lahaina
Cannery Mall months prior to the Cut-Off Date. Continental Plaza Sunset
Industrial Park Bank of America Tower I Patewood Corporate Center Tustin Commons
South City Plaza Hotel Phillips Shops at Central Park Conejo Spectrum (B)(13)
Sunset Industrial Park The sponsors of the related borrower disclosed civil
(Actions litigation in connection with breach of contract and Concerning related
claims against such sponsors with respect to Mortgage Loan) a commercial real
estate investment, which is unrelated to the Mortgaged Property. (B)(13) Shops
at Central Park As of the origination date, borrower, as landlord, (Actions was
involved in a dispute with Applebee’s, as Concerning tenant, over parking and
co-tenancy obligations, and Mortgage Loan) as a result, as of the loan closing,
the Applebee’s tenant had not paid base rent since February 2016 (only paying
additional rent). The action is styled Shops Dunhill Ratel, LLC, as plaintiff,
v. Apple Texas Restaurants, Inc., as defendant (filed Texas on August 29, 2016
in the District Court for Dallas County, as Cause No. DC-16-10664). The related
Loan Documents provide that, unless the borrower reaches a settlement with
Applebee’s by March 5, 2017, a cash sweep period will commence on such date and
terminate (so long as there is no event of default or other cash sweep event)
only when the borrower has reached a settlement with Applebee’s and has at least
$117,000 on deposit in the excess cash reserve. Schedule (1)(a)-4
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103046.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(15)
Shippan Landing The Mortgage Loan has not been fully funded and (No Holdbacks)
Continental Plaza the related Loan Documents contemplate future Sheraton Kauai
funding of the Mortgage Loan subject to satisfaction Renaissance Dallas of the
conditions set forth in such Loan Documents. 5250 Lankershim Plaza The holder of
the future funding pari passu Tustin Commons participation interest in either
the Mortgage Loan or South City Plaza the Combined Loan, which will not be
included in 111 West Monroe the Asset Pool (unless otherwise acquired by the
DoubleTree Boston NS Issuer, in whole or in part, as described in the Conestoga
Estates Offering Memorandum), has the obligation to fund Northern Edge Portfolio
such future advances. Lenox Park Conejo Spectrum (B)(16) Lahaina Cannery Mall
The related Loan Documents require insurance (Insurance) proceeds in respect of
a property loss to be applied to the repair or restoration of the related
Mortgaged Property with respect to all property losses less than $1,000,000. In
the event that property loss to the related Mortgaged Property is equal to or in
excess of $1,000,000; insurance proceeds in respect of such property loss may be
applied to the repair or restoration of the related Mortgaged Property provided
that certain conditions in the related Loan Documents have been satisfied.
(B)(16) South City Plaza The related Loan Documents require insurance
(Insurance) proceeds in respect of a property loss to be applied to the repair
or restoration of all or part of the related Mortgaged Property, with respect to
all property losses in excess of approximately 5.9% of the then outstanding
principal amount of the related Mortgage Loan. (B)(16) Hotel Phillips The
related Loan Documents provide that the (Insurance) applicable Insurance Rating
Requirements are at least A-VIII from A.M. Best, at least A- by S&P (and the
equivalent for Moody’s, Fitch and DBRS) or such other ratings approved by
lender. Schedule (1)(a)-5 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103047.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(16)
Conejo Spectrum The related Loan Documents provide that if the (Insurance)
related borrower undertakes seismic retrofitting of the improvements on the
related Mortgaged Property, such that the PML, as determined by lender in the
event of an earthquake, would be reduced to 20% or less, then earthquake
insurance will no longer be required. (B)(24) DoubleTree Boston NS The related
Mortgaged Property is legal non- (Local Law conforming as to use due to its use
as an indoor Compliance) water park resort. Under the applicable zoning code,
the use may continue unless the use or structure is modified without
authorization by the relevant board of appeals. The related borrower carries law
and ordinance insurance with respect to such Mortgaged Property. (B)(26) Lincoln
Place The related Loan Documents provide that the related (Recourse borrower and
guarantor are fully liable for actual Obligations) losses arising from material
physical waste to the related Mortgaged Property or any portion thereof caused
by the intentional acts or intentional omissions of the related borrower;
provided, however, the related borrower shall have no liability for losses if
sufficient excess cash flow is not available to the related borrower from the
related Mortgaged Property to prevent such physical waste. The related Loan
Documents provide recourse for certain specified environmental covenant and
representation breaches, as more particularly set forth in the environmental
indemnity agreement. (B)(26) Shippan Landing The intentional material physical
waste loss carve- (Recourse out contains a caveat that the carve-out shall not
Obligations) apply if such waste is due to insufficient revenue being available
from the Property. (B)(26) Continental Plaza Seller qualifies clause (a)(iii) of
this representation (Recourse as follows: The Mortgage Loan documents provide
Obligations) that the related borrower and guarantor are fully liable for losses
arising from material physical waste to the Mortgaged Property caused by the
intentional acts or omissions of borrower, guarantor or any affiliate of either
of them. Schedule (1)(a)-6 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103048.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(26)
Sheraton Kauai Seller qualifies clause (a)(iii) of this representation (Recourse
as follows: Obligations) The related Loan Documents provide that the related
borrower and guarantor are fully liable for actual losses arising from active,
intentional, material physical waste to the Mortgaged Property. (B)(26) Sunset
Industrial Park Seller qualifies clause (a)(i) of this representation as
(Recourse follows: Obligations) The related Loan Documents provide that the
related borrower and guarantor are fully liable for actual losses arising from
fraud or intentional misrepresentation by borrower, guarantor, or any affiliate
of either of them, in connection with the execution and the delivery of the
related Loan Documents, or any certificate, report, financial statement or other
instrument or document furnished to lender at the time of the closing of the
Mortgage Loan or during the term of the Mortgage Loan. Seller qualifies clause
(a)(ii) of this representation as follows: The related Loan Documents provide
that the related borrower and guarantor are fully liable for actual losses
arising from the intentional misapplication or the misappropriation of insurance
proceeds or awards. Seller qualifies clause (a)(iii) of this representation as
follows: The related Loan Documents provide that the related borrower and
guarantor are fully liable for actual losses arising from material physical
waste to the Mortgaged Property caused by the intentional acts or omissions of
borrower, guarantor or any affiliate of either of them. Schedule (1)(a)-7
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103049.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(26) Shops
at Central Park Seller qualifies this representation as follows: It is (Recourse
Continental Plaza recourse for losses in the event of fraud or Obligations)
intentional misrepresentation by the related mortgagor or guarantor in
connection with the execution of the related Loan Documents or any document
furnished by mortgagor, guarantor or their affiliates to Seller at the time of
the closing or during the term of the Collateral Interest. (B)(27) Shippan
Landing The partial release amount for the related Mortgaged (Mortgage Property
is equal to the greater of (x) the Partial Releases) Release Net Proceeds for
each Released Property, and (y) the product of (1) the allocated loan amount
each Released Property times (2) one hundred twenty percent (120%), together
with the applicable portion of the Prepayment Premium and Exit Fee applicable
thereto. (B)(27) Sunset Industrial Park The related Loan Documents permit the
borrower to (Mortgage release a portion of the property selected by Releases)
borrower and approved by Lender in Lender’s reasonable discretion totaling not
more than 3.5 acres in connection with a sale to a third party that is not an
affiliate of the borrower, subject to satisfaction of certain conditions set
forth in the related Loan Documents, including prepayment of the loan and the
mezzanine loan (pro rata) in an amount equal to the greater of (x) 50% of the
“Partial Release Net Proceeds” and (y) not less than $10,890,000 per acre of the
property so released. (B)(28) Sheraton Kauai Under the terms of the related Loan
Documents, (Financial Mortgagor is required to deliver monthly and Reporting and
quarterly (not annual) operating statements. Rent Rolls) (B)(28) Renaissance
Dallas Under the terms of the related Loan Documents, (Financial Mortgagor is
required to deliver monthly (not Reporting and annual) operating statements.
Rent Rolls) (B)(28) Hotel Phillips Under the terms of the related Mortgage Loan
(Financial documents, Mortgagor is only required to deliver Reporting and
monthly rent rolls upon lender’s request. Rent Rolls) Schedule (1)(a)-8
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103050.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(28)
DoubleTree Boston NS Under the terms of the related Loan Documents, (Financial
Mortgagor is only required to deliver monthly rent Reporting and rolls upon
lender’s request. Rent Rolls) (B)(28) Staybridge Suites Under the terms of the
related Loan Documents, (Financial Mortgagor is required to deliver monthly (not
Reporting and annual) operating statements. Rent Rolls) (B)(28) Shops at Central
Park Under the terms of the related Loan Documents, (Financial Mortgagor is
required to provide the owner of Reporting and holder of the Mortgage with
monthly (not quarterly) Rent Rolls) and annual operating statements and monthly
(not quarterly or annual) rent rolls. (B)(31) Sunset Industrial Park Borrower is
a “recycled” Single-Purpose Entity. (Single-Purpose Pursuant to the underlying
“Guaranty of Recourse Entity) Obligations”, the underlying guarantor guarantees
(1) the payment of any losses incurred by Lender relating to any breach of any
Single-Purpose Entity representations or warranties (including as to any
recycled Single-Purpose Entity representations) that does not result in a
substantive consolidation of either borrower with any other entity, and (2) the
repayment of the full debt in the event of any such breach that results in a
substantive consolidation. (B)(31) Lincoln Place No non-consolidation opinion
was obtained at (Single-Purpose Lenox Park closing. Entity) (B)(33) All
Collateral Interests The interest rate can be based on an “Alternative (Floating
Interest Index”, “Static LIBOR Rate” or “Prime Rate” Rates) instead of LIBOR
under certain circumstances. Schedule (1)(a)-9 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103051.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(34)
Lincoln Place The representation is qualified by the fact that a (Ground Leases)
“Recognized Mortgagee” under the ground lease means the holder of a “Recognized
Mortgage”; provided, however, that, except to the extent permitted by Section
11.2(c) of the ground lease, a Recognized Mortgagee may not be an affiliate of
the tenant thereunder (except if the tenant is an affiliate of a Recognized
Mortgagee that has caused the ground lease to be assigned to such affiliate in
lieu of foreclosure of a Recognized Mortgage of such Recognized Mortgagee. The
ground lessor recognized TH Commercial Mortgage LLC, a Delaware limited
liability company and an affiliate of GPMT, together with its successors and/or
assigns, as a “Recognized Mortgagee” and the mortgage as a “Recognized Mortgage”
per a ground lease estoppel. The representation is also qualified by the fact
that the condemnation awards shall be paid first to the cost of restoration,
second to ground lessor for payment of any amounts due and payable under the
ground lease which are in default other than percentage rent, third to
recognized mortgagee for any amounts due and payable under its recognized
mortgage which are in default, fourth to ground lessor for any accrued, but
unpaid, percentage rent, fifth to recognized mortgagee to the extent required by
recognized mortgagee as a result of the less than substantially all taking, and
sixth pursuant to Section 9.1(b)(1) of the ground lease. See exception to rep
34(k) below for casualty proceeds. The representation is also qualified by the
fact that no mortgagee (recognized or otherwise) shall have the right to apply
any insurance proceeds paid in connection with any casualty toward payment of
its loan to the extent the ground lease requires that the ground lessee effect a
“Casualty Restoration” with such proceeds. Schedule (1)(a)-10
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103052.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (B)(39)
Conejo Spectrum The related borrowers under each Mortgage Loan (Organization of
Tustin Commons are affiliates of or related to one another. the related
borrower) (B)(39) CGI KODO The related borrowers under each Mortgage Loan
(Organization of CGI Villa Carlotta are affiliates of or related to one another.
the related borrower) (B)(40) Lincoln Place The environmental reports for the
related Mortgaged (Environmental Perkins Rowe Properties are dated more than
twelve months prior Conditions) Lahaina Cannery Mall to the Cut-Off Date.
Continental Plaza Sunset Industrial Park Bank of America Tower I Patewood
Corporate Center Tustin Commons South City Plaza Hotel Phillips Shops at Central
Park Conejo Spectrum (B)(43) Tustin Commons The Mortgaged Properties are owned
by the same (Cross Collateral- Conejo Spectrum sponsor group, however, the
related loans are not ization) cross-collateralized or cross-defaulted with each
other. (B)(43) CGI KODO The Mortgaged Properties are owned by the same (Cross
Collateral- CGI Villa Carlotta sponsor group, however, the related loans are not
ization) cross-collateralized or cross-defaulted with each other. Lincoln Place
The related Loan Documents are currently in the (C)(4) Patewood Corporate Park
process of being amended. It is expected that such (Loan Document Tustin Commons
amendments will be executed and effective prior to Status – Waivers Hotel
Phillips the Closing Date. No assurance can be given that and Modifications) the
currently contemplated amendments will be executed and effective on or after the
Closing Date. Schedule (1)(a)-11 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103053.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B Lahaina
Cannery Mall The related Mezzanine Loan is not a first priority (C)(6)
Continental Plaza mortgage lien but rather a mezzanine loan, which is (Lien,
Valid Bank of America Tower I subordinate to the related first priority Mortgage
Assignment) Patewood Corporate Center Loan. Sunset Industrial Park Bank of
America Tower I The full right to assign the related Mezzanine Loan (C)(6) is
limited by the Mezzanine Loan documents, which (Lien, Valid provide that,
subject to the terms therein, no direct Assignment) ownership in the Mezzanine
Loan may be held by any Person listed on the “Do Not Sell List”, as defined in
the Mezzanine Loan Documents. Continental Plaza The full right to assign the
related Mezzanine Loan (C)(6) is limited by the Intercreditor Agreement, which
(Lien, Valid provides that the related Mezzanine Loan lender Assignment) shall
not be permitted to transfer all or any portion of its interest in the Mezzanine
Loan unless the transferee is the related Mortgage Loan lender or an affiliate
of the Mortgage Loan lender. Lahaina Cannery Mall Any funds remaining after
payment of all amounts (C)(9) Continental Plaza due under the related Loan
Documents during a (Payment Sunset Industrial Park “Trigger Period” (which
include the payment to Procedure) Bank of America Tower I mezzanine lender
amounts due under the Mezzanine Patewood Corporate Center Loan) are held by the
holder or servicer of the Mortgage Loan in a reserve account as collateral for
the Mortgage Loan. Continental Plaza Due to the existence of the Continental
Junior Mezz (C)(9) Loan, only a portion of the funds remaining in the (Payment
related lockbox account for the Mortgage Loan after Procedure) payment of all
amounts due under the Mortgage Loan are required to be distributed to the holder
of the Mezzanine Loan. Bank of America Tower I The Mezzanine Loan documents do
not require that (C)(10) all insurance policies procured by the Mortgage
(Insurance Loan borrower with respect to the property under Proceeds) the
related Loan Documents name the mezzanine borrower as an additional insured.
Schedule (1)(a)-12 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103054.jpg]
Rep. No. on Collateral Interest Description of Exception Exhibit B (C)(13)
Lahaina Cannery Mall The Mezzanine Loan has not been fully funded and (No
Holdbacks) Continental Plaza the related Loan Documents contemplate future Bank
of America Tower I funding of the Mezzanine Loan subject to Patewood Corporate
Center satisfaction of the conditions set forth in such Loan Documents. The
holder of the future funding pari passu participation interest in the Combined
Loan, which will not be included in the Asset Pool (unless otherwise acquired by
the Issuer, in whole or in part, as described in the Offering Memorandum), has
the obligation to fund such future advances. (C)(16) Sunset Industrial Park Each
Borrower entity is a “recycled” Single-Purpose (Single-Purpose Entity. Pursuant
to the underlying “Guaranty of Entity) Recourse Obligations”, the underlying
guarantor guarantees (1) the payment of any losses incurred by Lender relating
to any breach of any Single-Purpose Entity representations or warranties
(including as to any recycled Single-Purpose Entity representations) that does
not result in a substantive consolidation of either borrower with any other
entity, and (2) the repayment of the full debt in the event of any such breach
that results in a substantive consolidation. Schedule (1)(a)-13
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103055.jpg]
Schedule 1(b) to Exhibit B Existing Mezzanine Debt Collateral Interests with
Existing Mezzanine Debt included in the Asset Pool: Lahaina Cannery Mall
Continental Plaza Bank of America Tower I Patewood Corporate Center Sunset
Industrial Park Collateral Interests with Existing Mezzanine Debt held outside
of the Asset Pool: Continental Plaza Schedule 1(b)-1 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103056.jpg]
Schedule 1(c) to Exhibit B Future Mezzanine Debt Lincoln Place Schedule 1(c)-1
24552556.6.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit103057.jpg]
Schedule 1(d) to Exhibit B Crossed Commercial Real Estate Loans None. Schedule
1(d)-1 24552556.6.BUSINESS



--------------------------------------------------------------------------------



 